 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of April 3,
2020 by and among American Virtual Cloud Technologies, Inc., a Delaware
corporation (the “Company”), and the other parties set forth on the signature
pages affixed hereto (the “Initial Investors”), as may be amended from time to
time to include additional parties (the “Additional Investors”) (each Initial
Investor and Additional Investor, an “Investor” and collectively, the
“Investor”).

 

RECITALS

 

A.         The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”);

 

B.          In connection with the business combination (the “Transaction”)
contemplated by that certain Business Combination Agreement, dated as of July
25, 2019, as amended on December 20, 2019 and April 3, 2020 (the “Business
Combination Agreement”), by and among the Company, Stratos Management Systems,
Inc., a Delaware corporation (together with its subsidiaries, “Computex”), Tango
Merger Sub Corp., a Delaware corporation, and Stratos Management Systems
Holdings, LLC, a Delaware limited liability company (“Holdings”), the Investors
wish to purchase from the Company, and the Company wishes to sell and issue to
the Investors, upon the terms and conditions stated in this Agreement, an
aggregate of up to 100,000 units of securities (the “Units”), each Unit
consisting of (i) $1,000 in principal amount of the Company’s Series A
convertible debentures in the form attached hereto as Exhibit A (the
“Debentures”) and (ii) a warrant to purchase 100 shares of the Company’s common
stock, par value $.001 per share (the “Common Stock”), at an exercise price of
$0.01 per whole share in the form attached hereto as Exhibit B (the “Warrants”);

 

C.The purchase price per Unit is $1,000; and

 

D.         Contemporaneously with the sale of the Units, the parties hereto will
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit C (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights under the Securities
Act and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the mutual promises made in this Agreement
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties to this Agreement agree as follows:

 



 

 

 

1.           Definitions. In addition to those terms defined above and elsewhere
in this Agreement, for the purposes of this Agreement, the following terms shall
have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.

 

“BCA Closing” means the closing of the transactions contemplated by the Business
Combination Agreement.

 

“Board” means the board of directors of the Company.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
Atlanta, Georgia are open for the general transaction of business.

 

“Certificate of Incorporation” means the Second Amended and Restated Certificate
of Incorporation of the Company as filed with the Delaware Secretary of State on
April 1, 2020, as it may be amended from time to time.

 

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company (determined after
giving effect to the consummation of the Transaction).

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Debentures pursuant to the terms thereof.

 

“Converting Investors” means the Initial Investors named on Schedule A attached
to this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Governmental Authority” means any United States federal, state or local
government or any foreign government, or political subdivision thereof, or any
multinational organization or authority or any authority, agency or commission
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power, including any court or tribunal
(or any department, bureau or division thereof), or any arbitrator or arbitral
body

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, ruling, determination or award entered by or with any Governmental
Authority in a judicial or administrative proceeding.

 

“Guaranty” means the Guaranty of Computex and each of its Subsidiaries required
to be delivered to the Investors in accordance with the terms of the Debentures.

 



2

 

 

“Intellectual Property” will mean algorithms, databases, data collections,
diagrams, inventions (whether or not patentable), know-how, logos, marks
(including brand names, product names, logos, and slogans), methods, network
configurations and architectures, processes, proprietary information, protocols,
schematics, specifications, software, techniques, URLs, web sites, works of
authorship and other forms of technology (whether or not embodied in any
tangible form and including all tangible embodiments of the foregoing, such as
instruction manuals, prototypes, samples, studies and summaries).

 

“Intellectual Property Rights” will mean all past, present, and future rights of
the following types, which may exist or be created under the laws of any
jurisdiction in the world: (i) rights associated with works of authorship,
including exclusive exploitation rights, copyrights and moral rights; (ii)
trademark and trade name rights and similar rights; (iii) trade secret rights;

(iv) patent and industrial property rights; (v) other proprietary rights in
Intellectual Property; and

(vi) rights in or relating to registrations, renewals, extensions, combinations,
divisions and reissues of, and applications for, any of the rights referred to
in clauses “(i)” through “(v)” above.

 

“Law” means any United States federal, state, local or similar statute, law,
standard, resolution, promulgation, ordinance, regulation, rule, code, order,
requirement or rule of law (including common law), or any similar provision
having the force or effect of law.

 

“Legal Requirement” means any Law, Governmental Order or License.

 

“Material Adverse Effect” means with respect to the Company, an event,
violation, inaccuracy, circumstance, condition or other matter, individually or
in the aggregate, that has had or could reasonably be expected to have a
material adverse effect on the consolidated business, financial condition,
assets, liabilities, prospects or results of operations of the Company and its
Subsidiaries, taken as a whole (determined after giving effect to the
consummation of the Transaction), or (ii) the ability of the Company to perform
its obligations under the Transaction Documents.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Proxy Statement” means the definitive proxy statement on Schedule 14A filed by
the Company on February 13, 2020 as it may be amended or supplemented to the
date hereof.

 

“Purchase Price” means the aggregate amount set forth opposite the Investors’
names on the signature pages attached hereto, which shall represent the amount
which is $1,000 multiplied by the aggregate number of Units set forth opposite
the Investors’ names on the signature pages attached to this Agreement.

 

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

 

“Required Consent” means the written consent of the holders of a majority of the
aggregate principal amount of the Debentures outstanding at the time of such
consent.

 



3

 

 

“SEC Reports” means the forms, reports, schedules, statements and other
documents, including any exhibits thereto, filed by the Company with the SEC
since July 5, 2017, together with any amendments, restatements or supplements
thereto.

 

“Securities” means the Debentures, the Conversion Shares the Warrants and the
Warrant Shares.

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
For purposes of this Agreement, Computex and its Subsidiaries shall be deemed
Subsidiaries of the Company as if the Transaction shall have been completed.

 

“Transaction Documents” means this Agreement, the Debentures, the Guaranties,
the Warrants and the Registration Rights Agreement.

 

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.

 

2.          Purchase and Sale of the Units. Subject to the terms and conditions
of this Agreement, on the Closing Date (as defined below), each of the Initial
Investors shall severally, and not jointly, purchase, and the Company shall sell
and issue to the Initial Investors, the Units in the respective amounts set
forth opposite the Investors’ names on the signature pages attached to this
Agreement in exchange for the Purchase Price as specified in Section 3 below.

 

3.Closings.

 

3.1    Initial Closing. The closing of the sale of the Units contemplated hereby
to the Initial Investors (the “Initial Closing”) is contingent upon the
substantially concurrent consummation of the Transaction. The Initial Closing
shall occur on the date of, and immediately prior to, the consummation of the
Transaction. Following written notice from (or on behalf of) the Company to the
Initial Investors (the “Closing Notice”) that the Company reasonably expects all
conditions to the closing of the Transaction to be satisfied or waived, each
Initial Investor shall deliver to the Company, not later than 12:00 noon Eastern
Time on the Business Day immediately preceding the Closing date specified in the
Closing Notice (the “Initial Closing Date”), the Purchase Price for such Initial
Investor’s Units by wire transfer of United States dollars in immediately
available funds to the account specified by the Company in the Closing Notice
against delivery to the undersigned at the Initial Closing of the Debentures and
Warrants included in such Initial Investor’s Units. Notwithstanding the
foregoing, Converting Investors shall pay the Purchase Price payable by them by
means of the conversion of indebtedness or other outstanding payment obligations
of the Company to such Converting Investors (in the applicable amounts set forth
on Schedule A attached to this Agreement). Pending consummation of the
Transaction, the Company shall hold the Purchase Price of each Investor in trust
for such Investor subject to return as set forth in Section 6.3 of this
Agreement.

 



4

 

 

3.2    Additional Closings; Use of Proceeds Therefrom. The Company may issue and
sell additional Units to Additional Investors on the terms and conditions of
this Agreement; provided that the aggregate number of Units issued pursuant to
this Agreement and the Business Combination Agreement shall not exceed 100,000
Units. Each Additional Investor shall execute this Agreement in the capacity of
an Investor and Exhibit A shall be supplemented to reflect the sale of such
additional Units. The closing(s) of the purchase and sale of any additional
Units to be acquired by the Additional Investors from the Company under this
Agreement (the “Additional Closing(s)”) shall take place on such dates as agreed
to by the Company and such Additional Investors but in no event later than 120
days following the Initial Closing Date. At the Additional Closing each
applicable Additional Investor shall deliver to the Company the Purchase Price
for such Additional Investor’s Units by wire transfer of United States dollars
in immediately available funds to the account specified by the Company against
delivery to the undersigned at the Additional Closing of) the Debentures and
Warrants included in such Additional Investor’s Units. The Company shall use
fifty percent (50%) of the net proceeds of each Additional Closing to repay in
full the principal amount of and accrued but unpaid interest on the Debentures
issued to Holdings at the BCA Closing (and any Debentures issued as payment in
kind of accrued interest thereon) until all of such Debentures have been paid in
full, and not withstanding anything to the contrary set forth in this Agreement
or any of the Debentures and each Investor hereby consents to such payment. The
balance of the net proceeds from each Additional Closing shall be used in
accordance with Section 7.4 of this Agreement.

 

4.          Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”) and
except as set forth in the SEC Reports (to the extent the qualifying nature of
such disclosure is readily apparent from the content of such SEC Reports, but
excluding disclosures referred to in “Forward-Looking Statements”, “Risk
Factors” and any other disclosures therein to the extent they are of a
predictive or cautionary nature or related to forward-looking statements):

 

4.1    Organization, Good Standing and Qualification. Each of the Company and
its Subsidiaries is a corporation or other business entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite corporate power and authority to carry on its
business as now conducted and to own its properties. Each of the Company and its
Subsidiaries is duly qualified to do business as a foreign corporation or other
business entity and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property makes such
qualification or leasing necessary unless the failure to so qualify has not had
and would not reasonably be expected to have a Material Adverse Effect.

 

4.2    Authorization. The Company and each of its Subsidiaries has full power
and authority and has taken all requisite action on the part of the Company, its
officers, directors and stockholders necessary for (i) the authorization,
execution and delivery of the Transaction Documents, (ii) subject to receipt of
the Stockholder Approval, the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) subject to receipt
of the Stockholder Approval, the authorization, issuance (or reservation for
issuance) and delivery of the Securities. The Transaction Documents constitute
the legal, valid and binding obligations of the Company and the Subsidiaries
party thereto, enforceable against the Company and such Subsidiaries in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally and to general equitable
principles.

 



5

 

 

4.3    Capitalization. The Company’s authorized and issued capital stock as of
the date hereof is as set forth in the Proxy Statement. All of the issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued and are fully paid, nonassessable and free of preemptive rights
and were issued in compliance with applicable state and federal securities law
and any rights of third parties. No Person is entitled to preemptive or similar
statutory or contractual rights with respect to any securities of the Company.
Except as set forth in the Proxy Statement, there are no outstanding warrants,
options, convertible securities or other rights, agreements or arrangements of
any character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind, other than the Securities.
Except as set forth in the Proxy Statement and the Business Combination
Agreement, there are no voting agreements, buy sell agreements, or option or
right of first purchase agreements among the Company and any of the security
holders of the Company relating to the securities of the Company held by them.
The issuance and sale of the Securities hereunder will not obligate the Company
to issue shares of Common Stock or other securities to any other Person (other
than the Investors) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security. The Company
does not have outstanding stockholder purchase rights or “poison pill” or any
similar arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.

 

4.4    Valid Issuance. The Debentures, the Conversion Shares, the Warrants, the
Warrant Shares and the Guaranties have been duly and validly authorized and
issued. Upon the conversion of the Debentures in accordance with the terms
thereof and the due exercise of the Warrants in accordance with the terms
thereof, the Conversion Shares and Warrant Shares, respectively, will be validly
issued, fully paid and nonassessable and free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws and except for those created
by the Investors. The Company has reserved a sufficient number of shares of
Common Stock for issuance of the Conversion Shares upon conversion of the
Debentures and for issuance of the Warrant Shares upon the exercise of the
Warrants, free and clear of all encumbrances and restrictions, except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws and except for those created by the Investors.

 

4.5    Consents. The execution, delivery and, subject to receipt of the
Stockholder Approval (other than with respect to this Agreement), performance by
the Company and its Subsidiaries of the Transaction Documents and the offer,
issuance and sale of the Securities require no consent of, action by or in
respect of, or filing with, any Person, governmental body, agency, or official
other than filings that have been made pursuant to applicable state securities
laws and post-sale filings pursuant to applicable state and federal securities
laws which the Company undertakes to file within the applicable time periods.
Subject to the accuracy of the representations and warranties of each Investor
set forth in Section 5 hereof, the Company has taken all action necessary to
exempt (i) the issuance and sale of the Securities, (ii) the issuance of the
Conversion Shares upon conversion of the Debentures,

(iii) the issuance of the Warrant Shares upon due exercise of the Warrants, and
(iv) the other transactions contemplated by the Transaction Documents from the
provisions of any stockholder rights plan or other “poison pill” arrangement,
any antitakeover, business combination or control share law or statute binding
on the Company or to which the Company or any of its assets and properties may
be subject and any provision of the Company’s Certificate of Incorporation or
Bylaws that is or could reasonably be expected to become applicable to the
Investors as a result of the transactions contemplated hereby, including without
limitation, the issuance of the Securities and the ownership, disposition or
voting of the Securities by the Investors or the exercise of any right granted
to the Investors pursuant to this Agreement or the other Transaction Documents.

 



6

 

 

4.6    SEC Reports. The SEC Reports constitute all of the forms, reports,
schedules, statements and other documents required to be filed by the Company
with the SEC since July 5, 2017. The SEC Reports (i) were prepared in all
material respects in accordance with either the requirements of the Securities
Act and the Exchange Act, as the case may be, and the rules and regulations
promulgated thereunder, and (ii) did not, at the time they were filed, or, if
amended, as of the date of such amendment, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. As used in this
Section 4.6, the term “file” shall be broadly construed to include any manner in
which a document or information is furnished, supplied or otherwise made
available to the SEC.

 

4.7    Absence of Certain Changes. Since December 31, 2019, except as expressly
contemplated by this Agreement, or specifically disclosed in any SEC Report
filed since December 31, 2019 and prior to the date of this Agreement, the
Company has conducted its business in the ordinary course and in a manner
consistent with past practice, and there has not been any Material Adverse
Effect with respect to the Company.

 

4.8    Computex Representations. Each of the representations and warranties set
forth in Article IV and Article V of the Business Combination Agreement are
hereby incorporated by reference and, subject to all exceptions and
qualifications set forth therein and the Company Disclosure Schedule (as defined
in the Business Combination Agreement), the Company hereby makes to the
Investors each of such representations and warranties as if they were set forth
in this Article IV, provided that to the extent that any such representation and
warranty speaks as of an earlier date, the Company hereby makes to the Investors
such representations and warranties only as of such earlier date. The Company
has made a diligent investigation of Computex and Holdings and each of their
respective Subsidiaries and has no reason to believe that as of the date of the
Business Combination Agreement, the date of this Agreement or the date of any
Closing that any such representations was or is untrue in any material respect,
provided that in the case of any such representation and warranty that speaks as
of an earlier date, the Company makes no such representation or warranty to the
Investors as to any subsequent date.

 



7

 

 

4.9    No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and its Subsidiaries
party thereto and the issuance and sale of the Securities will not conflict with
or result in a breach or violation of any of the terms and provisions of, or
constitute a default under (i) the Company’s Certificate of Incorporation or the
Company’s Bylaws, each as to be in effect on the Closing Date, (ii) the
equivalent instruments of any Subsidiary or (iii) (a) subject, in the case of
conversion of the Debentures or exercise of the Warrants, to receipt of the
Stockholder Approval, any Legal Requirement applicable to the Company, any
Subsidiary or any of their respective assets or properties, or (b) any material
agreement or material instrument to which the Company or any Subsidiary is a
party or by which the Company or a Subsidiary is bound or to which any of their
respective assets or properties is subject.

 

4.10   Tax Matters. The Company and each Subsidiary have timely filed all tax
returns required to have been filed by the Company or such Subsidiary with all
appropriate governmental agencies and timely paid all taxes shown thereon or
otherwise owed by it. The charges, accruals and reserves on the books of the
Company in respect of taxes for all fiscal periods are adequate in all material
respects, and there are no material unpaid assessments against the Company or
any Subsidiary nor, to the Company’s Knowledge, any basis for the assessment of
any additional taxes, penalties or interest for any fiscal period or audits by
any federal, state or local taxing authority except for any assessment which is
not material to the Company and its Subsidiaries, taken as a whole. All material
taxes and other material assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due.

 

4.11   Title to Properties. The Company and each Subsidiary have good and
marketable title to all real properties and all other properties and assets
owned by it, in each case free from liens, encumbrances and defects that would
materially interfere with the use made or currently planned to be made thereof
by them; and the Company and each Subsidiary hold any leased real or personal
property under valid and enforceable leases with no exceptions that would
materially interfere with the use made or currently planned to be made thereof
by them.

 

4.12   Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities, licenses, authorizations,
qualifications, registrations or permits (collectively, “Licenses”) issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, and neither the Company nor any Subsidiary has received any
notice of proceedings or violations relating to the revocation or modification
or fines or penalties in respect of any such Licenses that, individually or in
the aggregate, if determined adversely to the Company or such Subsidiary, would
reasonably be expected to have a material effect on results of operations or
financial condition of the Company and its Subsidiaries, taken as a whole.

 

4.13   Labor Matters. Other than as described in the SEC Reports, the Company
has never had any employees. Other than reimbursement of any out-of-pocket
expenses incurred by the Company’s officers and directors in connection with
activities on the Company’s behalf in an aggregate amount not in excess of the
amount of cash held by Pensare outside of the Trust Account, Pensare has no
unsatisfied material liability with respect to any employee. Pensare does not
currently maintain or have any direct liability under any benefit plan.

 



8

 

 

4.14   Litigation. There are no pending actions, suits or proceedings against or
affecting the Company, its Subsidiaries or any of its or their properties which
are required to be disclosed in the SEC Filings and are not so disclosed or are
otherwise material to the Company and its Subsidiaries, taken as a whole; and to
the Company’s Knowledge, no such actions, suits or proceedings are threatened
nor is there any basis therefor. Neither the Company nor any Subsidiary, nor to
the Company’s Knowledge any director or officer thereof, is or since December
31, 2018 has been the subject of any action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Company’s Knowledge, there is not
pending or contemplated, any investigation by the SEC involving the Company or
to the Company’s Knowledge any current or former director or officer of the
Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Securities Act or the Exchange Act. No director or officer
of the Company or any of its Subsidiaries has committed or alleged to have
committed any act of sexual harassment or other misconduct, or has been alleged
to have created a hostile work place or engaged in workplace discrimination.

 

4.15   Financial Statements. The financial statements included in each SEC
Report present fairly, in all material respects, the consolidated financial
position of the Company or Computex, as applicable, as of the dates shown and
its consolidated results of operations and cash flows for the periods shown, and
such financial statements have been prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis (“GAAP”)
(except as may be disclosed therein or in the notes thereto, and, in the case of
quarterly financial statements, as permitted by Form 10−Q under the Exchange
Act) and comply as to form in all material respects with all applicable
accounting requirements and the published rules and regulations of the SEC.
Except as set forth in the financial statements of the Company or Computex
included in the SEC Reports filed prior to the date hereof, neither the Company,
Computex nor any of their respective Subsidiaries has incurred any liabilities,
contingent or otherwise, except those incurred in the ordinary course of
business, consistent (as to amount and nature) with past practices since the
date of such financial statements, none of which, individually or in the
aggregate, have had or could reasonably be expected to have (i) with respect to
the Company and its Subsidiaries (other than Computex and its Subsidiaries) a
Material Adverse Effect and (ii) with respect to Computex and its Subsidiaries a
Company Material Adverse Effect (as such term is defined in the Business
Combination Agreement) or resulted from a violation of any Legal Requirement or
any License, or any breach of any material contract or agreement, written or
otherwise.

 

4.16   Listing. The issued and outstanding units of the Company are registered
pursuant to Section 12(b) of the Exchange Act and are listed for trading on the
Nasdaq Capital Market under the symbol “WRLSU.” The issued and outstanding
shares of Common Stock are registered pursuant to Section 12(b) of the Exchange
Act and are listed for trading on the Nasdaq Capital Market under the symbol
“WRLS”. The Company’s issued and outstanding warrants are registered pursuant to
Section 12(b) of the Exchange Act and are listed for trading on the Nasdaq
Capital Market under the symbol “WRLSW”. The issued and outstanding rights of
the Company are registered pursuant to Section 12(b) of the Exchange Act and are
listed for trading on the Nasdaq Capital Market under the symbol “WRLSR”. As of
the date of this Agreement, except as disclosed in the SEC Reports, there is no
action or proceeding pending or, to the Company’s Knowledge, threatened in
writing against the Company by the Nasdaq Capital Market or the SEC with respect
to any intention by such entity to deregister the Company’s units, Common Stock,
warrants or rights or terminate the listing of the Company on the Nasdaq Capital
Market.

 



9

 

 

4.17   Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company.

 

4.18   No Directed Selling Efforts or General Solicitation. Neither the Company
nor to the Company’s Knowledge any Person acting on its behalf has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D) in connection with the offer or sale of the Units.

 

4.19   No Integrated Offering. Neither the Company nor any of its Affiliates,
nor to the Company’s Knowledge any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Company on Section 4(a)(2) for the exemption
from registration for the transactions contemplated hereby or would require
registration of the Securities under the Securities Act.

 

4.20   Private Placement. Assuming the accuracy of representations and
warranties of the Investors contained in this Agreement, the offer and sale of
the Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the Securities Act.

 

4.21   Questionable Payments. Neither the Company nor any of its Subsidiaries
nor, to the Company’s Knowledge, any of their respective current or former
directors, officers, employees, agents or other Persons acting on behalf of the
Company or any Subsidiary, has on behalf of the Company or any Subsidiary or in
connection with their respective businesses: (a) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of the Company
or any Subsidiary; or (e) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature.

 

4.22   Transactions with Affiliates. Except as disclosed in the SEC Reports (or
would not be required to be disclosed therein), none of the officers or
directors of the Company or its Subsidiaries and, to the Company’s Knowledge,
none of the employees of the Company or its Subsidiaries is presently a party to
any transaction with the Company or any Subsidiary (other than as holders of
stock options and/or warrants, for services as employees, officers and
directors, and/or for the purchase of Units pursuant to this Agreement,
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 



10

 

 

4.23   Sarbanes Oxley. The Company is in material compliance with the provisions
of the Sarbanes Oxley Act of 2002 currently applicable to the Company. The
Company has established (a) disclosure controls and procedures (as defined in
Exchange Act Rules 13a−15(e) and 15d−15(e)) and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed periodic report under the Exchange Act, as the
case may be, is being prepared and (b) internal control over financial reporting
(as defined in Rule 13a-15(f) under the Exchange Act) (clauses (a) and (b) being
collectively referred to as “Controls and Procedures”). The Company’s certifying
officers have evaluated the effectiveness of the Company’s Controls and
Procedures as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
Controls and Procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls over financial reporting, nor or to the Company’s
Knowledge, in other factors that could significantly affect the Company’s
internal controls. The Company has disclosed in the SEC Reports all material
weaknesses or significant deficiencies in its internal control over financial
reporting. Following completion of the Transaction, the Controls and Procedures
of the Company and its Subsidiaries will be effective to enable the Company
timely to file with or to furnish to the SEC all required periodic and current
reports required following such date in conformity in all material respects with
the applicable rules and regulations of the SEC.

 

5.              Representations and Warranties of the Investors. Each of the
Investors hereby severally, and not jointly, represents and warrants to the
Company that:

 

5.1    Organization and Existence. Such Investor, if other than an individual,
is a validly existing corporation, limited partnership or limited liability
company and has all requisite corporate, partnership or limited liability
company power and authority to invest in the Securities pursuant to this
Agreement.

 

5.2    Authorization. The execution, delivery and performance by such Investor
of the Transaction Documents to which such Investor is or will be a party have
been duly authorized and each is, or upon execution and delivery by such
Investor will, constitute the valid and legally binding obligation of such
Investor, enforceable against such Investor in accordance with their respective
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally. No consent, approval, authorization, order, filing,
registration or qualification of or with any court, government authority or
third person is required to be obtained by such Investor in connection with the
execution and delivery of the Transaction Documents to which such Investor is or
will be a party or the performance of such Investor’s obligations hereunder or
thereunder.

 



11

 

 

5.3    Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account and not for
the account of others or as nominee or agent, and not with a view to, or for,
resale, distribution, syndication, or fractionalization thereof, and such
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the Securities Act without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Nothing contained herein shall be deemed a
representation or warranty by such Investor to hold the Securities for any
period of time. Such Investor is not a broker dealer registered with the SEC
under the Exchange Act or an entity engaged in a business that would require it
to be so registered.

 

5.4    Investment Experience. Each Investor understands that such Investor’s
investment in the Securities being purchased by such Investor from the Company
involves a high degree of risk. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed or made any recommendation or endorsement of the Securities being
purchased by the Investor from the Company. Such Investor acknowledges that it
can bear the economic risk and complete loss of its investment in the Securities
and has such knowledge and experience in financial or business matters that it
is capable of evaluating the merits and risks of the investment contemplated
hereby.

 

5.5    Disclosure of Information. Such Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. Such
Investor acknowledges receipt of copies of the SEC Reports. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, limit or otherwise affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.

 

5.6    Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

 

5.7    No Public Market. Such Investor understands that no public market exists
for the Debentures or Warrants, and that the Company has made no assurances that
a public market will ever exist for the Debentures or Warrants.

 

5.8    Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

 



12

 

 

(a)               “NEITHER THIS DEBENTURE NOR THE SHARES OF COMMON STOCK INTO
WHICH THIS DEBENTURE IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES AND
MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FILED BY THE
ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION COVERING SUCH SECURITIES
UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER
THAT SUCH REGISTRATION IS NOT REQUIRED, EXCEPT AS SET FORTH IN SECTION 7.2(D) OF
THIS DEBENTURE.”

 

(b)               If required by the authorities of any state in connection with
the issuance of sale of the Securities, the legend required by such state
authority.

 

5.9    Accredited Investor. Such Investor is an accredited investor as defined
in Rule 501(a) of Regulation D, as amended, under the Securities Act.

 

5.10   No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any general solicitation or general advertising.

 

5.11   Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

 

5.12   Prohibited Transactions. Since the earlier of (a) such time as such
Investor was first contacted by the Company or any other Person acting on behalf
of the Company regarding the transactions contemplated hereby or (b) thirty (30)
days prior to the date hereof, neither such Investor nor any Affiliate of such
Investor which (x) had knowledge of the transactions contemplated hereby, (y)
has or shares discretion relating to such Investor’s investments or trading or
information concerning such Investor’s investments, including in respect of the
Securities, or (z) is subject to such Investor’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has,
directly or indirectly, effected or agreed to effect any short sale, whether or
not against the box, established any “put equivalent position” (as defined in
Rule 16a−1(h) under the 1934 Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”). Notwithstanding the foregoing, in the case of an Investor that is
a multimanager investment vehicle whereby separate portfolio managers manage
separate portions of such Investor’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Investor’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement. Other than to other Persons party to this Agreement,
such Investor has maintained the confidentiality of all disclosures made to it
in connection with the Contemplated Transactions (including the existence and
terms of the Contemplated Transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
any short sales or similar transactions in the future. Such Investor
acknowledges that the representations, warranties and covenants contained in
this Section 5.12 are being made for the benefit of the Investors as well as the
Company and that each of the other Investors shall have an independent right to
assert any claims against such Investor arising out of any breach or violation
of the provisions of this Section 5.12.

 



13

 

 

6.Conditions to Closing; Termination.

 

6.1    Conditions to the Investors’ Obligations. The obligation of each Investor
to purchase the Units at the applicable Closing is subject to the fulfillment,
on or prior to the applicable Closing Date, of the following conditions, any of
which may be waived by such Investor (as to itself only):

 

(a)               The representations and warranties made by the Company in
Section 4 hereof qualified as to materiality shall be true and correct at all
times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date, and, the representations and warranties made by the Company in Section 4
hereof not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to such Closing Date.

 

(b)               Since the date of this Subscription Agreement, there shall
have not occurred any (i) Material Adverse Effect with respect to the Company
and its Subsidiaries (other than Computex and its Subsidiaries) or (ii) Company
Material Adverse Effect (as such term is defined in the Business Combination
Agreement) with respect to Computex and its Subsidiaries.

 

(c)               The Common Stock shall remain listed on the Nasdaq Capital
Market or, if not so listed, shall be quoted on the OTC Bulletin Board.

 

(d)               No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority or third party, in each case enjoining or preventing, or seeking to
enjoin or prevent, the consummation of the transactions contemplated hereby or
in the other Transaction Documents, or which would otherwise result in a
Material Adverse Effect.

 

(e)               All conditions precedent to the Company’s obligation to
consummate closing of the Transaction, including the approval of the Company’s
stockholders, shall have been satisfied or, with the prior written consent of
such Investor, waived (other than those conditions which, by their nature, are
to be satisfied at the closing of the Transaction).

 



14

 

 

(f)                The Company shall have executed and delivered the
Registration Rights Agreement.

 

(g)               The Company shall have delivered a Certificate, executed on
behalf of the Company by an executive officer, dated as of the applicable
Closing Date, certifying (i) to the fulfillment of the conditions specified in
subsections (a), (b), (c), (d) and (e) of this Section 6.1 and (ii) that
immediately following receipt of the proceeds from the issuance and sale of the
Units pursuant to this Agreement the Transaction is capable of being, and shall
be, consummated in accordance with the terms and conditions of, and without any
waiver of any obligations, breaches or defaults arising under, the Business
Combination Agreement.

 

(h)               The Investors shall have received an opinion from counsel to
the Company, dated as of the Closing Date, in form and substance reasonably
acceptable to the Investors and addressing such legal matters as the Investors
may reasonably request.

 

(i)                 No stop order or suspension of trading shall have been
imposed by the SEC or any other governmental or regulatory body with respect to
public trading in the Common Stock.

 

(j)                 Pensare shall have delivered a written consent of the
stockholders (the “Written Consent”) in substantially the form attached hereto
as Exhibit D.

 

6.2    Conditions to Obligations of the Company. The Company’s obligation to
sell and issue the Units at the applicable Closing is subject to the fulfillment
on or prior to the applicable Closing Date of the following conditions, any of
which may be waived by the Company other than the condition set forth in Section
6.2(e):

 

(a)               The representations and warranties made by the Investors in
Section 5 hereof, other than the representations and warranties contained in
Sections 5.3 through 5.10, Section 5.12 and Section 5.13 (the “Investment
Representations”), shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of said date. The
Investment Representations shall be true and correct in all respects when made,
and shall be true and correct in all respects on the Closing Date with the same
force and effect as if they had been made on and as of said date. The Investors
shall have performed in all material respects all obligations and covenants
herein required to be performed by them on or prior to the Closing Date.

 

(b)               The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.

 

(c)              No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby or in the other Transaction Documents.

 



15

 

 

 

(d)            The Investors shall have executed and delivered the Registration

 

(e)             Each Investor shall have delivered the applicable Purchase Price

 

(f)              Comerica Bank shall have approved the transactions contemplated
hereby, on terms acceptable to the Company.



 

6.3    Termination of Obligations to Effect Closing; Effects. The obligations of
the Company, on the one hand, and each Investor, on the other hand, to effect
the Closing shall terminate as follows:

 



(a)             Upon the mutual written consent of the Company and such
Investor;

 

(b)             By the Company if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;



 

(c)             By an Investor (with respect to itself only) if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by the Investor;

 

(d)             If the Business Combination Agreement terminates, without the
consummation of the Transaction having occurred, for any reason; or

 

(e)             In the case of the Initial Closing only, by either the Company
or any Investor (with respect to itself only) if the Initial Closing has not
occurred on or prior to April 15, 2020;

 

provided, however, that, except in the case of clauses (b) or (c) above, the
party seeking to terminate its obligation to effect the Closing shall not then
be in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing. If this Agreement terminates
following the delivery by any Initial Investor of the Purchase Price for the
Units, the Company shall promptly return the applicable Purchase Price to such
Initial Investor.

 

7.Other Covenants and Agreements.

 

7.1    Reservation of Common Stock. The Company shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock a
sufficient number of shares of Common Stock for issuance of the Conversion
Shares upon conversion of the Debentures and for issuance of the Warrant Shares
upon the exercise of the Warrants, free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws and except for those created
by the Investors.

 



16 

 

 

7.2    No Conflicting Agreements. The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the Company’s obligations to the Investors under the
Transaction Documents.

 

7.3    Listing. So long as Debentures and Warrants remain outstanding, the
Company shall use commercially reasonable efforts to maintain in good standing
the listing of the Common Stock for trading on the Nasdaq Stock Market or other
national securities exchange.

 

7.4    Use of Proceeds. The Company shall use the net proceeds from the sale of
the Units solely (i) to fund the consummation of the Transaction and the fees
and expenses incurred in respect thereof (ii) as set forth in Section 3.2 of
this Agreement and (iii) for working capital and general corporate purposes of
the Company and its Subsidiaries following the consummation of the Transaction.

 

7.5    Stockholder Approval. Provided that the Common Stock remains listed for
trading on the Nasdaq Stock Market or other national securities exchange, as
promptly as practicable following the Initial Closing and within any event not
less than 15 days thereafter, the Company shall prepare and file with the SEC an
information statement meeting the requirements of Section 14 of the Exchange Act
(the “Information Statement”) with respect to the matters approved by the
Written Consent, which Information Statement shall comply with applicable law,
the rules and regulations of the Nasdaq Stock Market (or any other applicable
market on which the Common Stock is then traded), the Company’s amended and
restated certificate of incorporation and bylaws and the Delaware General
Corporation Law. The Company shall use its commercially reasonable best efforts
to prepare and file with the SEC the Information Statement (including any
required preliminary information statement), to address all comments of the
staff of the SEC with respect thereto, to mail the definitive Information
Statement as soon as practicable after the Initial Closing and to take all other
actions necessary or desirable so that the resolutions approving the Company’s
issuance of the Conversion Shares and the Warrant Shares (the “Stockholder
Approval”) set forth in the Written Consent shall be fully effective so as to
permit the conversion or exercise, as applicable, of the Debentures and Warrants
to the full extent thereof without limitation resulting from the rules of the
Nasdaq Stock Market.

 

7.6    Observer Rights. Until MasTec, Inc., a Florida corporation (“MasTec”)
ceases directly or indirectly through one or more of its Subsidiaries to
beneficially own (as such term is defined for purposes of Section 13(d) under
the Exchange Act) an amount of shares of Common Stock equal to at least 50.0% of
the Conversion Shares issuable to the MasTec immediately following the Initial
Closing or Debentures convertible in the aggregate into such amount:

 



17 

 

 

(a)    MasTec shall have the right to designate from time to time and at any
time one (1) representative (the “Observer”) to attend all meetings of the Board
of Directors (and all committees thereof) of the Company (such board and
committees, collectively, the “Board”) as a non-voting observer (it being
understood that the failure to appoint an Observer shall not be deemed or
claimed to be waiver of any such right).

 

(b)    the Company shall (i) give the Observer notice, at the same time as
furnished to the directors, of all meetings of the Board, (ii) provide to the
Observer all notices, documents and information furnished to the members of the
Board (the “Directors”) whether at or in anticipation of a meeting, an action by
written consents or otherwise, at the same time as furnished to the Directors,
(iii) notify the Observer by telephone or email of, and permit the Observer to
attend in person, or by telephone or other electronic means, any and all
meetings (including virtual and emergency meetings) of the Board, and (iv)
provide the Observer copies of the minutes of all such meetings at the time such
minutes are furnished to the Directors; provided, however, that the Company
shall not be obligated hereunder to provide information (i) that the Company
reasonably determines in good faith to be a trade secret or confidential
information (unless covered by an enforceable confidentiality agreement, in a
form reasonably acceptable to the Company); or (ii) the disclosure of which
would adversely affect the attorney-client privilege between the Company and its
counsel; and

 

(c)    the Observer will be reimbursed for his or her reasonable out of pocket
expenses incurred in connection with the exercise of his or her rights under
this Section 7.6.

 

8.Survival and Indemnification.

 

8.1    Survival. The representations and warranties of the Company and the
Investors contained in this Agreement shall survive for a period of twelve (12)
months after the Initial Closing Date; provided, however, that the
representations and warranties contained in Sections 4.1 through 4.5 and 5.2
through 5.10 of this Agreement shall survive the Closing Date indefinitely. The
indemnified parties (as defined below) shall not be entitled to make any claim
for indemnification with respect to such representations or warranties after the
expiration of the applicable survival period; except that each claim initiated
by an indemnified party prior to the expiration of the applicable survival
period shall survive until it is settled or resolved.

 

8.2    Indemnification. The Company agrees to indemnify, reimburse and hold
harmless each Investor and its Affiliates and their respective directors,
officers, employees and agents from and against any and all losses, claims,
damages, liabilities and expenses (including without limitation reasonable
attorney fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person; provided,
however, that such indemnifiable Losses shall not exceed the amount representing
such Investor’s pro rata portion of the Purchase Price as set forth on the
signature pages to this Agreement.

 



18 

 

 

8.3    Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (a) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (b) in the case
of a third party claim giving rise to such claim for indemnification, permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (i) the
indemnifying party has agreed to pay such fees or expenses, or (ii) the
indemnifying party shall have failed promptly to assume the defense of such
claim and employ counsel reasonably satisfactory to such person or (iii) in the
reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.

 

9.Miscellaneous.

 

9.1    Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Required Consent
of the Investors, as applicable; provided, however, that an Investor may assign
its rights and delegate its duties hereunder in whole or in part to (a) an
Affiliate, (b) a third party acquiring some or all of the Securities in a
transaction complying with applicable securities laws or (c) if the Investor
making the assignment is Holdings, its unitholders in connection with an
assignment of Holdings’ Debentures in accordance with the terms thereof, in each
case without the prior written consent of the Company or the other Investors.
The provisions of this Agreement shall inure to the benefit of and be binding
upon the respective permitted successors and assigns of the parties and each
Investor, before selling, assigning, pledging or otherwise disposing of any
Debenture, shall require the recipient thereof to execute a joinder to this
Agreement as set forth in such Debenture. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

9.2    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via electronic mail (including pdf or any electronic signature
complying with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.

 



19 

 

 

9.3    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

9.4    Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by electronic
mail, then such notice shall be deemed given upon transmittal thereof, if sent
during the recipient’s normal business hours, and if not sent during normal
business hours, then on the next Business Day, (iii) if given by mail, then such
notice shall be deemed given upon the earlier of (A) receipt of such notice by
the recipient or (B) three (3) days after such notice is deposited in first
class mail, postage prepaid, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one Business Day
after delivery to such carrier. All notices shall be addressed to the party to
be notified at the address as follows, or at such other address as such party
may designate by ten days’ advance written notice to the other party:

 

If to the Company:



 

American Virtual Cloud Technologies, Inc.

1720 Peachtree Street, Suite 629

Atlanta, GA 30309

Attention: Dr. Robert Willis

Email: rw@pensaregrp.com

 

with a copy to:

 

Greenberg Traurig, LLP

1750 Tysons Boulevard, Suite 1000

McLean, VA 22102

Attention: Jason Simon

Email: simonj@gtlaw.com

 

 

If to the Investors:

 

to the addresses set forth on the signature pages hereto.

 

9.5    Expenses. The parties to this Agreement shall pay their own costs and
expenses in connection herewith.

 

9.6    Amendments and Waivers. Prior to the Initial Closing, any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and each Investor
against which such amendment or waiver is to be applied or, following the
Initial Closing, the Required Consent of the Investors. Any amendment or waiver
effected in accordance with this paragraph shall be binding in accordance
herewith upon the applicable holder of any Securities purchased under this
Agreement at the time outstanding, each future holder of all such Securities,
and the Company.

 



20 

 

 

9.7    Publicity. Each Investor, severally and not jointly with the other
Investors, covenants that until such time as the Contemplated Transactions are
publicly disclosed by the Company, such Investor will maintain the
confidentiality of the existence and terms of this transaction except to the
extent disclosure is, in the reasonable judgment of an Investor that has a class
of securities registered under Section 12 of the Exchange Act required to be
disclosed under applicable securities laws and regulations.

 

9.8    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

9.9    Entire Agreement. This Agreement, including the Annexes, Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.

 

9.10   Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

9.11   Governing Law; Waiver of Jury Trial. This Agreement shall be governed by
the internal law of the State of Delaware, without regard to conflict of law
principles that would result in the application of any law other than the law of
the State of Delaware. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 



21 

 

 

9.12   Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

 

[Remainder of page intentionally left blank; signature page follows.]

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:

 

AMERICAN VIRTUAL CLOUD TECHNOLOGIES, INC.   By: /s/ Darrell J. Mays   Name:
Darrell J. Mays   Title: CEO  

 

Signature Page to Securities Purchase Agreement



 



22 

 

 

 

 

The Investors:     By:       Name:     Title:  

 



Aggregate Purchase Price: $     Number of
Units:       Address for
Notice:                      



 

Signature Page to Securities Purchase Agreement

 





 

 

 

EXHIBIT A FORM OF DEBENTURE

 





 

 

 

THIS DEBENTURE AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN SECTION 3 OF THIS DEBENTURE TO THE
SENIOR INDEBTEDNESS (AS DEFINED HEREIN), AND EACH HOLDER OF THIS DEBENTURE, BY
ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF
SECTIONS 3 AND 12 OF THIS DEBENTURE.

 

THIS DEBENTURE AND ITS HOLDER ARE ALSO SUBJECT TO THE TERMS AND CONDITIONS OF
THE PURCHASE AGREEMENT (AS DEFINED BELOW). THIS DEBENTURE MAY NOT BE SOLD,
DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE
TRANSFEREE, PLEDGEE OR OTHER APPLICABLE PARTY EXECUTES A JOINDER SUBSTANTIALLY
IN THE FORM ATTACHED AS EXHIBIT B HERETO.

 

NEITHER THIS DEBENTURE NOR THE SHARES OF COMMON STOCK INTO WHICH THIS DEBENTURE
ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS. SUCH
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES AND MAY NOT BE OFFERED FOR
SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FILED BY THE COMPANY (AS DEFINED
HEREIN) WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION COVERING SUCH
SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED, EXCEPT AS SET FORTH IN SECTION
7.2(D) OF THIS DEBENTURE.

 

CONVERTIBLE DEBENTURE

 

April , 2020

 

$           

 

Atlanta, GA

 

No. A-1

 

AMERICAN VIRTUAL CLOUD TECHNOLOGIES, INC., a Delaware corporation
(the“Company”), for value received, hereby promises to pay to
                           or its registered assigns (“Holder”), the principal
sum of                             Dollars ($              ), together with
interest thereon as provided herein.

 

This Convertible Debenture (this “Debenture”) is being issued pursuant to that
certain Securities Purchase Agreement, dated as of April 3, 2020, to which the
Company and the Holder are parties (the “Purchase Agreement”). Capitalized terms
used but not defined herein shall have the meanings given to them in the
Purchase Agreement. This Debenture is one of a series of Debentures in
substantially the same form being issued in accordance with the provisions of
the

 



1 

 

 

Purchase Agreement (the “Other Debentures”). This Debenture and the Other
Debentures are sometimes referred to collectively as the “Debentures”.

 

1.              Definitions. For purposes of this Debenture, the capitalized
terms set forth below shall have the following meanings:

 

“Board” means the board of directors of the Company.

 

“Business Day” means each day, other than a Saturday or Sunday, on which banking
institutions are not authorized or obligated by law, regulation or executive
order to close in Atlanta, Georgia.

 

“Change in Control” means any one of the following after the Original Issuance
Date and the consummation of the Initial Business Combination (as such term is
defined in the Purchase Agreement):

 

(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (i) the then outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”);

 

(b)    Individuals who, as of the Original Issuance Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Original Issuance Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of an individual,
entity or group other than the Board;

 

(c)    Consummation by the Company of a reorganization, merger, consolidation or
other business combination (any of the foregoing, a “Business Combination”) of
the Company or any subsidiary of the Company with any other corporation or other
entity, in any case with respect to which the Outstanding Company Voting
Securities outstanding immediately prior to such Business Combination do not,
immediately following such Business Combination, continue to represent (either
by remaining outstanding or being converted into voting securities of the
resulting or surviving entity or any ultimate parent thereof) more than 55% of
the outstanding common stock and of the then outstanding voting securities
entitled to vote generally in the election of directors of the resulting or
surviving entity (or any ultimate parent thereof); or

 

2 

 



 

(d)    (i) Consummation of a sale or other disposition of all or substantially
all of the assets of the Company, other than to a corporation or other person or
entity with respect to which, following such sale or other disposition, more
than 55% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities as the case may be; or (ii) stockholder
approval of a complete liquidation or dissolution of the Company.

 

“Common Stock” means the Company’s common stock, par value $0.001 per share.

 

“Conversion Price” means $3.45, as may be adjusted from time to time as set
forth in this Debenture.

 

“Original Issuance Date” means April 7, 2020.

 

“Senior Credit Agreement” means that certain Credit Agreement dated as of
December 18, 2017, by and among Stratos Management Systems, Inc., a Delaware
corporation, as the prior borrower, Stratos Management Systems Holdings, LLC, as
parent of such prior borrower, and Senior Lender, as assigned and assumed by
Stratos Management Systems, Inc. (formerly known as Tango Merger Sub Corp.), a
Delaware corporation, and the Company, collectively, as the new co-borrowers
thereunder, pursuant to that certain Third Amendment to Loan Documents dated as
of the date hereof, or any credit agreement entered into by the Company and/or
one or more of its subsidiaries in replacement of such Credit Agreement,
including all amendments, modifications or supplements to any of the foregoing.

 

“Senior Credit Default” means any “Event of Default” as such term is defined in
the Senior Credit Agreement.

 

“Senior Credit Facility” means collectively, all financial accommodations
extended by Senior Lender to Company and the other “Borrowers” under the Senior
Credit Agreement, including in each case, all deferrals, renewals, extensions,
replacements or refundings of such facility.

 

“Senior Credit Termination” means the date upon which (a) the Senior
Indebtedness (other than contingent obligations with respect thereto) are
satisfied in full and (b) all commitments of Senior Lender to extend financial
accommodations with respect to the Senior Credit Facility have been terminated.

 

“Senior Lender” means Comerica Bank (together with its successors and assigns)
or any other lender under any credit agreement entered into by the Maker and/or
one or more of its subsidiaries in replacement of the Senior Credit Agreement.

 



3 

 

 

“Senior Loan Documents” means the “Loan Documents” as such term is defined in
the Senior Credit Agreement, including all amendments, modifications or
supplements thereto.

 

“Stratos” means Stratos Management Systems Holdings, LLC.

 

“Trading Day” means any day on which the Common Stock is traded for any period
on the over-the-counter bulletin board or on the principal securities exchange
or other securities market on which the Common Stock is then being traded.

 

“Triggering Event” means the occurrence, at any time after the Original Issuance
Date, of the closing price of the Common Stock on the principal trading market
for the Common Stock for any 40 Trading Days within a consecutive 60 Trading
Day-period exceeding $6.00, as adjusted for stock splits, stock dividends,
reorganizations and recapitalizations affecting the Common Stock and the
Original Issuance Date.

 

2.Payments.

 

(a)    Beginning on the issuance date of this Debenture (the “Issuance Date”),
the outstanding principal balance of this Debenture shall bear interest, in
arrears, at a rate per annum equal to ten percent (10%) (the “Base Rate”).
Accrued interest hereunder shall be payable quarterly on March 31, June 30,
September 30 and December 31 of each calendar year, with the first such payment
to be made on June 30, 2020. Such first payment shall include interest only from
the Issuance Date until the date of payment. Interest shall be paid in
additional debentures, substantially identical in the form of this Debenture
except upon maturity in which case accrued and unpaid interest shall be paid in
cash. Interest shall be computed on the basis of a 360-day year of twelve (12)
30-day months and shall accrue commencing on the Issuance Date. Notwithstanding
the foregoing, upon and following the occurrence of an Event of Default (as
defined below), from the date of the Event of Default until such Event of
Default is cured, the Base Rate shall be increased to the lower of (i) fourteen
percent (14%) and (ii) the maximum applicable legal rate per annum (such lower
rate, the “Default Rate”) and interest shall be payable in cash.

 

(b)    Subject to the provisions of Section 4 hereof relating to the conversion
of this Debenture, the entire principal sum hereof, together with accrued and
unpaid interest thereon, shall be due and payable in cash on the earlier to
occur of (i) such date, commencing on or after October 7, 2022, as the Holder,
at its sole option, upon not less than thirty (30) days’ prior written notice to
the Company, demands payment hereof and (ii) the occurrence of a Change in
Control.

 

(c)    If any day on which any amount is payable pursuant under this Debenture
is not a Business Day, then the amount otherwise payable on that date will be
made on the next succeeding day that is a Business Day (without any interest or
other payment in respect of such delay) (each such day on which principal or
interest is payable pursuant hereto, a “Payment Date”).

 

(d)    In the event of any partial payment of principal or accrued interest, for
whatever reason, any such partial payment of principal and/or interest on the
Debentures shall be allocated among the respective Debentures and holders
thereof so that the amount of such payments to each holder shall bear as nearly
as practicable the same ratio to the aggregate amount then to be paid as the
principal amount of the Debentures then held by such holder bears to the
aggregate principal amount of Debentures then outstanding.

 



4 

 

 

3.            Ranking and Subordination. Except as set forth in this Section 3,
the indebtedness evidenced by this Debenture shall rank equal in right of
payment with all existing and future unsubordinated indebtedness of the Company.
The indebtedness evidenced by this Debenture and the guaranty described in
Section 14 and the other indebtedness, obligations and liabilities of the
Company, Computex and its subsidiaries under the Purchase Agreement owing to
Holder (collectively, the “Subordinated Indebtedness”) are subordinate and
junior to the prior payment in full of all Senior Indebtedness (as defined
below) to the extent and in the manner hereinafter set forth. The Holder agrees,
from time to time as reasonably requested by the Company, to execute any
documents reasonably required by the Company’s lenders reaffirming the
subordination provisions contained in this Debenture; provided, however, that
the existing rights of the Holder shall not be adversely affected thereby. For
purposes of this Debenture and the guaranty described in Section 14, the term
“Senior Indebtedness” shall mean all senior indebtedness, obligations and
liabilities of the Company, Computex and Computex’s subsidiaries, whether
outstanding on the date hereafter or thereafter created, incurred, assumed,
guaranteed or in effect under the Senior Credit Facility, together with all
other sums due thereon and all costs of collecting the same (including, without
limit, reasonable attorney fees) for which such Person is or at any time may be
liable.

 

For the avoidance of doubt, Company shall have the right to pay (or cause to be
paid) to Holder, and Holder shall have the right to receive and accept from
Company, Computex and Computex’s subsidiaries, any and all regularly scheduled
payments of the Subordinate Indebtedness (or any portion thereof) due to Holder
pursuant to the terms and provisions of this Debenture, the guaranty described
in Section 14, and/or the Purchase Agreement as and when such payments become
due and payable; provided, that (x) no Senior Credit Default (I) has occurred
and is continuing as of the date of the proposed payment to Holder, or (II)
would otherwise result from such proposed payment being made to Holder and (y)
no Insolvency Proceeding (as defined below) has occurred.

 

In the event of any Insolvency Proceeding, the Senior Lender shall be entitled
to receive payment in full of all Senior Indebtedness before Holder is entitled
to receive any subsequent payment on account of any Subordinated Indebtedness;
provided, however, that (x) in no event shall any such subordination impair the
ability of the Company to issue or the rights of the Holder to receive
additional Debentures in respect of accrued and unpaid interest in accordance
with Section 2 hereof and (y) the foregoing shall not be deemed to require the
repayment or reimbursement by Holder to Senior Lender of any amounts permitted
to be received by Holder with respect to the Subordinated Indebtedness in
compliance with this Section 3 prior to the occurrence of such Insolvency
Proceeding.

 

During the continuance of any Senior Credit Default, no cash payment shall be
made with respect to the Subordinated Indebtedness (or any renewals or
extensions thereof) if written or telegraphic notice of such event of default
has been given to the Company by the Senior Lender. Should any payment,
distribution or security or proceeds from these be received by Holder upon or
with respect to the Subordinated Indebtedness that is not otherwise permitted
under this Section 3 prior to the Senior Credit Termination, Holder shall
immediately deliver same to the Senior Lender in the form received (except for
endorsement or assignment by Holder where required by the Senior Lender), for
application on the Senior Indebtedness (whether or not then due and in such
order of maturity as the Senior Lender elects) and, until so delivered, the same
shall be held in trust by Holder as the property of the Senior Lender.

 



5 

 

 

Until the Senior Credit Termination, upon the occurrence and during the
continuance of any Senior Credit Default and/or any Insolvency Proceeding,
Holder will not (without the prior consent of Senior Lender) ask for, demand,
sue for, take or receive (by way of voluntary payment, acceleration, set-off or
counterclaim, foreclosure or other realization on security, dividends in
bankruptcy or otherwise), or offer to make any discharge or release of, any of
the Subordinated Indebtedness, and Holder waives any such rights with respect to
the Subordinated Indebtedness. Holder shall not exercise any rights of
subrogation or other similar rights with respect to the Senior Indebtedness.
This Section 3 constitutes a continuing agreement of subordination, as of any
date prior to the Senior Credit Termination, even though the outstanding balance
of the Senior Indebtedness may, from time to time, be zero.

 

As of the date hereof, the Subordinated Indebtedness is unsecured. To the extent
the Subordinated Indebtedness is ever secured by collateral also securing the
Senior Indebtedness (referenced herein as “Shared Collateral”) and until the
Senior Credit Termination, Holder agrees it will not (without the prior consent
of Senior Lender) exercise any of Holder’s rights in any such Shared Collateral
now or later securing the Subordinated Indebtedness. As of any date prior to the
Senior Credit Termination, all rights of Holder in any Shared Collateral now or
later securing the Subordinated Indebtedness are subordinated to all rights of
the Senior Lender now or later existing in any of the same Shared Collateral.
The relative priorities of the Senior Lender and Holder in the any Shared
Collateral as set forth in this Section 3 control irrespective of the time,
method or order of attachment or perfection of the liens and security interests
acquired by the parties in the Shared Collateral and irrespective of the
priorities as would otherwise be determined by reference to the Uniform
Commercial Code or other applicable laws. As of any date prior to the Senior
Credit Termination, Holder shall not contest the validity, priority or
perfection of the security interest in or other lien upon the Shared Collateral
(regardless of whether the Senior Lender’s security interest in or lien upon the
Shared Collateral is valid or perfected). The priorities of any liens or
security interests of the parties in any property of the Company, Computex or
any of its subsidiaries other than the Shared Collateral are not affected by
this Section 3 and shall be determined by reference to applicable law. The
Senior Lender’s rights under this Section 3 are in addition to, and not in
substitution of, its rights under any other subordination agreement with Holder.

 

To the extent the Subordinated Indebtedness is ever secured by any Shared
Collateral as of any date prior to the Senior Credit Termination, the relative
rights of the Senior Lender and the Holder in or to any distributions from or in
respect of any such Shared Collateral or proceeds of such Shared Collateral,
including without limitation, with respect to any rights acquired by Holder
under Sections 363 and 364 of the Bankruptcy Code (as defined herein) shall
continue after the filing of such petition on the same basis as prior to the
date of such filing. If any Insolvency Proceeding shall occur, the Holder shall
file appropriate claims or proofs of claim in respect of this Debenture at least
30 days prior to the expiration of the period during which such claims or proofs
of claims may be filed without the approval of the court or any third party.



 



6 

 



 

Upon the failure of the Holder to take such action, the Senior Lender is hereby
irrevocably authorized and empowered (in its own name or otherwise), but shall
have no obligation, to demand, sue for, collect and receive every payment or
distribution referred to in respect of the Subordinated Indebtedness and to file
claims and proofs of claim and take such other action as it may deem necessary
or advisable for the exercise of enforcement of any of the rights or interests
of Holder with respect to the Subordinated Indebtedness. If any of the Company,
Computex or its subsidiaries shall become subject to an Insolvency Proceeding,
(i) the Holder will not oppose the Senior Lender’s requests for adequate
protection payments, post-petition interest, or for additional collateral or
replacement liens or security interests in connection with any use of cash
collateral or financing for a debtor-in-possession and (ii) the Holder will not
seek or request adequate protection or adequate protection payments in any such
proceeding. The Holder agrees that it will not object to or oppose a sale or
other disposition of any assets included in the Shared Collateral securing the
Senior Indebtedness (or any portion thereof) free and clear of liens, security
interests or other claims under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code if the Senior Lender has consented to such sale
or disposition of such assets and the Holder will be deemed to have (a)
consented under Section 363 of the Bankruptcy Code (and otherwise) to any such
sale or disposition supported by the Senior Lender and (b) concurrently with the
closing of such sale, the Holder shall release its liens and security interests,
if any, in such assets, property or interests consisting of Shared Collateral.
The Holder shall not support or vote in favor of any plan of reorganization (and
each shall be deemed to have voted to reject any plan of reorganization) unless
such plan either (a) results in the Senior Indebtedness being paid in full, (b)
is accepted by the Senior Lender or (c) incorporates this Section 3 by reference
and continues the rights and priorities of the Senior Lender and the Holder in
such Shared Collateral subsequent to the effective date of such plan. To the
extent that the Holder has or acquires rights under Section 363 or Section 364
of the Bankruptcy Code with respect to any of the Shared Collateral, the Holder
agrees not to assert any of such rights without the prior written consent of the
Senior Lender; provided that if requested by the Senior Lender, the Holder shall
timely exercise such rights in the manner reasonably requested by the Senior
Lender, including any rights to payments in respect of such rights. The Holder
acknowledges and agrees that the Senior Indebtedness and the Subordinated
Indebtedness should be separately classified in any plan of reorganization
proposed or adopted in any case under the Bankruptcy Code or any other
proceeding (including, without limitation, for purposes of Section 1122 of the
Bankruptcy Code). If any of the Company, Computex or its subsidiaries shall
become subject to a case under the Bankruptcy Code, all proceeds of Shared
Collateral shall be applied to the Senior Indebtedness until such Senior
Indebtedness is paid in full before any distribution shall be made to the
Holder; if any such distribution is received by the Holder, it shall be paid or
delivered directly to the Senior Lender. Except as otherwise provided herein, in
any case or proceeding under the Bankruptcy Code or any other insolvency,
bankruptcy, receivership, liquidation (voluntary or involuntary), reorganization
or other similar proceeding involving the Company, Computex, any of its
subsidiaries or their respective properties (such case or proceeding referred to
as an “Insolvency Proceeding”), the Holder may exercise its respective rights
and remedies as an unsecured creditor only against the Senior Lender in
accordance with applicable law; provided that the Holder shall not take any
action that is, or would reasonably be expected to be, otherwise inconsistent
with the terms of this Section 3. As used herein, the term “Bankruptcy Code”
means the provisions of Title 11 of the United States Code, 11 U.S.C.§§101 et
seq, as amended, and any successor statute.

 



7 

 

Holder waives any duty on the part of the Senior Lender, and agrees that Holder
is not relying upon nor expecting the Senior Lender, to disclose to Holder any
fact now or later known by the Senior Lender, whether relating to the operations
or condition of the Company, Computex or any of its subsidiaries, the existence,
liabilities or financial condition of any guarantor of the Senior Indebtedness,
the occurrence of any default with respect to the Senior Indebtedness or
otherwise, notwithstanding any effect this fact may have upon Holder’s risk or
Holder’s rights against such Person.

 

The Senior Lender, in its sole discretion, without notice to Holder, may
release, exchange, enforce and otherwise deal with any security now or later
held by the Senior Lender for payment of the Senior Indebtedness or release any
party now or later liable for payment of the Senior Indebtedness without
affecting in any manner the Senior Lender’s rights under this Section 3. Holder
acknowledges and agrees that the Senior Lender has no obligation to acquire or
perfect any lien on or security interest in any asset(s), whether realty or
personalty, to secure payment of the Senior Indebtedness, and Holder is not
relying upon assets in which the Senior Lender has or may have a lien or
security interest for payment of the Senior Indebtedness.

 

Notwithstanding any prior revocation, termination, surrender, or discharge of
the Senior Indebtedness in whole or in part, the effectiveness of this Section 3
shall automatically continue or be reinstated in the event that any payment
received or credit given by the Senior Lender in respect of the Senior
Indebtedness is returned, disgorged, or rescinded under any applicable state or
federal law, including, without limitation, laws pertaining to bankruptcy or
insolvency, in which case the subordination provisions in this Section 3 shall
be enforceable against Holder as if the returned, disgorged, or rescinded
payment or credit had not been received or given by the Senior Lender, and
whether or not the Senior Lender relied upon this payment or credit or changed
its position as a consequence of it. In the event of continuation or
reinstatement of the subordination provisions in this Section 3, Holder agrees
upon demand by the Senior Lender to execute and deliver to the Senior Lender
those documents which the Senior Lender reasonably determines are appropriate to
further evidence (in the public records or otherwise) this continuation or
reinstatement, although the failure of Holder to do so shall not affect in any
way the reinstatement or continuation.

 

Holder waives, to the extent not expressly prohibited by applicable law, any
right to require the Senior Lender to: (a) proceed against any person or
property; (b) give notice of the terms, time and place of any public or private
sale of personal property security held from Company or any other Person, or
otherwise comply with the provisions of Section 9.611 or 9.621 of the Texas or
other applicable Uniform Commercial Code; or (c) pursue any other remedy in the
Senior Lender’s power. Holder waives notice of acceptance of this Debenture and
presentment, demand, protest, notice of protest, dishonor, notice of dishonor,
notice of default, notice of intent to accelerate or demand payment or notice of
acceleration of any Senior Indebtedness, any and all other notices to which
Holder might otherwise be entitled, and diligence in collecting any Senior
Indebtedness, and agrees that Senior Lender may, once or any number of times,
modify the terms of any Senior Indebtedness, compromise, extend, increase,
accelerate, renew or forbear to enforce payment of any or all Senior
Indebtedness, or permit the Company, Computex and its subsidiaries to incur
additional Senior Indebtedness, all without notice to Holder and without
affecting in any manner the unconditional obligations of Holder under this
Section 3.

 



8 

 

 

4.Conversion.

 

4.1.Conversion Rights.

 

(a)    Optional Conversion. The unpaid principal amount of this Debenture
(together with all accrued but unpaid interest thereon) shall be convertible, in
whole or in part, at the option of the Holder at any time prior to the payment
in full of the principal amount of this Debenture (together with all accrued but
unpaid interest thereon), into such number of shares of fully paid and
non-assessable shares of Common Stock as is determined by dividing the principal
amount of the Debenture so converted (together with all accrued but unpaid
interest thereon) by the Conversion Price (the “Holder Conversion Right”).

 

(b)    Mandatory Conversion. If a Triggering Event occurs and provided that (i)
the Company is not in breach of its obligations under the Registration Rights
Agreement and (ii) the shares of Common Stock into which this Debenture and the
Other Debentures are then convertible may be freely resold by each Holder
without restriction under applicable securities laws whether pursuant to an
effective registration statement or otherwise, then the unpaid principal amount
of this Debenture (together with all accrued but unpaid interest thereon) shall
automatically be converted as of the 5:00 p.m. Atlanta time on the sixth (6th)
Trading Day (the “Mandatory Conversion Date”) following the delivery to the
Holders of written notice of such Triggering Event accompanied by a reasonably
detailed calculation substantiating the occurrence of such Triggering Event into
such number of shares of fully paid and non-assessable shares of Common Stock as
is determined by dividing the principal amount of the Debenture (together with
all accrued but unpaid interest thereon) by the Conversion Price (a “Mandatory
Conversion”).

 

4.2.             Issuance of Certificates. The Holder Conversion Right may be
exercised by the Holder by the surrender of this Debenture (or of any
replacement Debenture issued hereunder) with the conversion notice attached
hereto duly executed, at the principal office of the Company or the transfer
agent of the Company. Conversion shall be deemed to have been effected on (a) in
the case of the Holder Conversion Right, the date that such delivery of the
Debenture and conversion notice is actually made, or (b) in the case of
Mandatory Conversion, the Mandatory Conversion Date (as applicable, the
“Conversion Date”). As promptly as practicable, and in any event within three
(3) Trading Days, after a Conversion Date and the Company’s receipt of the
Debenture being converted (and the conversion notice, if applicable) (such fifth
Trading Day thereafter, the “Share Delivery Date”), the Company shall issue and
deliver to the Holder a certificate or certificates for the number of full
shares of Common Stock to which the Holder is entitled (or evidence of the
issuance of such shares in book entry form) and a check or cash with respect to
any fractional interest in a share of Common Stock as provided in Section 4.4.
The Company shall not be obligated to issue Common Stock certificates in the
name of any party other than the Holders of the respective Debentures, absent
full compliance with the provisions of Section 7 hereof. The person in whose
name the certificate or certificates for Common Stock are to be issued shall be
deemed to have become a stockholder of record on the next succeeding day on
which the transfer books are open, but the Conversion Price shall be that in
effect on the Conversion Date. All rights with respect to the Debentures (or any
portion thereof) that are converted pursuant to this Section 4, including the
rights to receive interest and notices, shall terminate upon conversion pursuant
to this Section 4.2. Upon conversion of only a portion of this Debenture, the
Company shall issue and deliver to the Holder hereof, at the expense of the
Company, a new Debenture covering the principal amount of this Debenture not
converted, which new Debenture shall entitle the holder thereof to interest on
the principal amount thereof to the same extent as if the unconverted portion of
this Debenture had not been surrendered for conversion.

 



9 

 

 

4.3.             Reservation of Stock Issuable Upon Conversion. The Company
covenants that, for so long as any Debentures remain outstanding, the Company
will at all times have authorized and reserved for the purpose of issue upon
exercise of the Holder Conversion Right or upon Mandatory Conversion, a
sufficient number of shares of Common Stock to provide for the full exercise of
the Holder Conversion Right or the conversion pursuant to Mandatory Conversion.

 

4.4.             Fractional Shares. No fractional shares of Common Stock shall
be issued upon conversion of this Debenture. In lieu of any fractional shares to
which the Holder would otherwise be entitled, the Company shall pay cash equal
to the product of such fraction multiplied by the fair value of one share of the
Company’s Common Stock on the Conversion Date, which shall be the closing price
of the Common Stock on the Conversion Date as reported on the principal trading
market therefor or in the absence of any such closing price, as determined in
good faith by the Board.

 

4.5.             Adjustment of Conversion Price. The Conversion Price and the
number and kind of securities which may be received upon the exercise of the
Holder Conversion Right or the Company Conversion Right shall be subject to the
adjustment from time to time upon the happening of certain events, as follows:

 

(a)    Adjustment for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the date hereof effect a subdivision of the
outstanding Common Stock, the Conversion Price then in effect immediately before
that subdivision shall be proportionately decreased, and conversely, if the
Company shall at any time or from time to time after the date hereof combine the
outstanding shares of Common Stock, the Conversion Price then in effect
immediately before the combination shall be proportionately increased. Any
adjustment under this Section 4.5(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 

(b)    Adjustment for Certain Dividends and Distributions. In the event the
Company shall at any time or from time to time after the date hereof make or
issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in additional
shares of Common Stock, then and in each such event the Conversion Price then in
effect shall be decreased as of the time of such issuance or, in the event such
a record date shall have been fixed, as of the close of business on such record
date, by multiplying the Conversion Price then in effect by a fraction:

 

(i)                 the numerator of which shall be the total number of shares
of Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date; and

 

(ii)               the denominator of which shall be the total number of shares
of Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution; provided,
however, if such record date shall have been fixed and such dividend is not
fully paid or if such distribution is not fully made on the date fixed therefor,
the Conversion Price shall be recomputed accordingly as of the close of business
on such record date and thereafter such Conversion Price shall be adjusted
pursuant to this Section 4.5(b) as of the time of actual payment of such
dividends or distributions.

 



10 

 

 

(c)    Adjustments for Other Dividends and Distributions. In the event the
Company at any time or from time to time after the date hereof shall make or
issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in securities of
the Company other than shares of Common Stock, then and in each such event
provisions shall be made so that the holders of Debentures shall receive upon
conversion thereof in addition to the number of shares of Common Stock
receivable thereupon, the amount of securities of the Company which they would
have received had their Debentures been converted into Common Stock on such
record date and had thereafter, during the period from the date of such event to
and including the Conversion Date, retained such securities (together with any
distributions payable thereon during such period) receivable by them as
aforesaid during such period, giving application to all adjustments called for
during such period under this Section 4.5 with respect to the rights of the
holders of the Debentures.

 

(d)    Adjustment for Reclassification, Exchange or Substitution. If the Common
Stock issuable upon the conversion of the Debentures shall be changed into the
same or different number of shares of any class or classes of stock, whether by
capital reorganization, reclassification or otherwise (other than a subdivision
or combination of shares or stock dividend provided for above, or a
reorganization, merger, consolidation or sale of assets provided for in Section
4.5(e) below), then and in each such event the holder of each Debenture shall
have the right thereafter to convert each Debenture into the kind and amount of
shares of stock and other securities and property receivable upon such
reorganization, reclassification or other change, as holders of the number of
shares of Common Stock into which such Debenture might have been converted
immediately prior to such reorganization, reclassification or change, all
subject to further adjustment as provided herein.

 

(e)    Reorganization, Merger, Consolidation or Sale of Assets. If at any time
or from time to time there shall be a capital reorganization of the Common Stock
(other than a subdivision, combination, reclassification or exchange of shares
provided for elsewhere in this Section 4.5) or a merger or consolidation of the
Company with or into another corporation or entity, or the sale of all or
substantially all of the Company’s properties and assets to any other person,
then, as a part of such reorganization, merger, consolidation or sale, provision
shall be made so that the holders of the Debentures shall thereafter be entitled
to receive upon conversion of the Debentures, the number of shares of stock or
other securities or property of the Company, or of the successor corporation
resulting from such merger or consolidation or sale, to which a holder of Common
Stock deliverable upon conversion would have been entitled on such capital
reorganization, merger, consolidation, or sale. In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section
4.5 with respect to the rights of the holders of the Debentures after the
reorganization, merger, consolidation or sale to the end that the provisions of
this Section 4.5 (including adjustment of the Conversion Price then in effect
and the number of shares receivable upon conversion of the Debentures) shall be
applicable after that event as nearly equivalent as may be practicable.

 



11 

 

 

(f)Adjustments for Dilutive Issuances.

 

(i)                 Special Definitions. For purposes of this Section 4.5(f),
the following definitions shall apply:

 

(1)    “Additional Shares of Common Stock” shall mean all shares of Common Stock
issued (or, pursuant to Section 4.5(f)(ii), deemed to be issued) by the Company
after the Original Issuance Date, other than (I) the following shares of Common
Stock and (II) shares of Common Stock deemed issued pursuant to the following
Options and Convertible Securities (clauses (I) and (II), collectively,
“Exempted Securities”):

 

(I)                 securities issued pursuant to the conversion or exercise of
Options or Convertible Securities issued or outstanding on or prior to the
Original Issuance Date (so long as the conversion or exercise prices of such
securities are not amended to lower such price and/or adversely affect the
Holder);

 

(II)                 the Other Debentures, the Warrants (as such term is defined
in the Purchase Agreement) and any additional debentures or other securities
issued as payment of interest on the Debentures;

 

(III)               shares of Common Stock, Options or Convertible Securities
issued by reason of a dividend, stock split, split-up or other distribution on
shares of Common Stock that is covered by Section 4.5(a) through Section 4.5(e);

 

(IV)              shares of Common Stock or Options issued to employees or
directors of, or consultants or advisors to, the Company or any of its
subsidiaries pursuant to a plan, agreement or arrangement approved by the Board
and the holders of the Common Stock;

 

(V)                shares of Common Stock or Convertible Securities actually
issued upon the exercise of Options or shares of Common Stock actually issued
upon the conversion or exchange of Convertible Securities, in each case provided
such issuance is pursuant to the terms of such Option or Convertible Security;

 

(VI)               shares of Common Stock, Options or Convertible Securities
issued to banks, equipment lessors or other financial institutions, or to real
property lessors, as a customary “equity sweetener” pursuant to a bona fide debt
financing, equipment leasing or real property leasing transaction approved by
the Board; and

 

(VII)              shares of Common Stock, Options or Convertible Securities
issued pursuant to the acquisition of another corporation or other business by
the Company or any of its subsidiaries by merger, purchase of substantially all
of the assets or other reorganization or to a joint venture agreement,
contribution agreement or similar arrangement, provided that such issuances are
approved by the Board.

 



12 

 

 

(2)    “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock issuable upon the exercise, conversion or exchange of any
Options or Convertible Securities then outstanding, regardless of whether the
Options or Convertible Securities are actually exercisable, convertible or
exchangeable at such time.

 

(3)    “Convertible Securities” shall mean any evidences of indebtedness, shares
or other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options.

 

(4)    “Option” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities.

 

(ii)Deemed Issue of Additional Shares of Common Stock.

 

(A)    If the Company at any time or from time to time after the Original Issue
Date shall issue any Options or Convertible Securities (excluding Options or
Convertible Securities which are themselves Exempted Securities) or shall fix a
record date for the determination of holders of any class of securities entitled
to receive any such Options or Convertible Securities, then the maximum number
of shares of Common Stock (as set forth in the instrument relating thereto,
assuming the satisfaction of any conditions to exercisability, convertibility or
exchangeability but without regard to any provision contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or, in the case of Convertible Securities and Options therefor, the conversion
or exchange of such Convertible Securities, shall be deemed to be Additional
Shares of Common Stock issued as of the time of such issue or, in case such a
record date shall have been fixed, as of the close of business on such record
date.

 

(B)    If the terms of any Option or Convertible Security, the issuance of which
resulted in an adjustment to the Conversion Price pursuant to the terms of
Section 4.5(f)(iii), are revised as a result of an amendment to such terms or
any other adjustment pursuant to the provisions of such Option or Convertible
Security (but excluding automatic adjustments to such terms pursuant to
anti-dilution or similar provisions of such Option or Convertible Security) to
provide for either (1) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion and/or exchange of any such
Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Company upon such exercise, conversion and/or
exchange, then, effective upon such increase or decrease becoming effective, the
Conversion Price computed upon the original issue of such Option or Convertible
Security (or upon the occurrence of a record date with respect thereto) shall be
readjusted to such Conversion Price as would have obtained had such revised
terms been in effect upon the original date of issuance of such Option or
Convertible Security. Notwithstanding the foregoing, no readjustment pursuant to
this Section 4.5(f)(ii)(B) shall have the effect of increasing the Conversion
Price to an amount which exceeds the lower of (i) the Conversion Price in effect
immediately prior to the original adjustment made as a result of the issuance of
such Option or Convertible Security, or (ii) the Conversion Price that would
have resulted from any issuances of Additional Shares of Common Stock (other
than deemed issuances of Additional Shares of Common Stock as a result of the
issuance of such Option or Convertible Security) between the original adjustment
date and such readjustment date.

 



13 

 

 

(C)    If the terms of any Option or Convertible Security (excluding Options or
Convertible Securities which are themselves Exempted Securities), the issuance
of which did not result in an adjustment to the Conversion Price pursuant to the
terms of Section 4.5(f)(iii) (either because the consideration per share
(determined pursuant to Section 4.5(f)(iv)) of the Additional Shares of Common
Stock subject thereto was equal to or greater than the Conversion Price then in
effect, or because such Option or Convertible Security was issued before the
Original Issue Date), are revised after the Original Issue Date as a result of
an amendment to such terms or any other adjustment pursuant to the provisions of
such Option or Convertible Security to provide for either (1) any increase in
the number of shares of Common Stock issuable upon the exercise, conversion or
exchange of any such Option or Convertible Security or (2) any decrease in the
consideration payable to the Corporation upon such exercise, conversion or
exchange, then such Option or Convertible Security, as so amended or adjusted,
and the Additional Shares of Common Stock subject thereto (determined in the
manner provided in Section 4.5(f)(ii)(1) shall be deemed to have been issued
effective upon such increase or decrease becoming effective.

 

(D)    Upon the expiration or termination of any unexercised Option or
unconverted or unexchanged Convertible Security (or portion thereof) which
resulted (either upon its original issuance or upon a revision of its terms) in
an adjustment to the Conversion Price pursuant to the terms of Section
4.5(f)(iii), the Conversion Price shall be readjusted to such Conversion Price
as would have obtained had such Option or Convertible Security (or portion
thereof) never been issued.

 

(E)    If the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any Option or Convertible Security, or the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, is calculable at the time such Option or Convertible Security is
issued or amended but is subject to adjustment based upon subsequent events, any
adjustment to the Conversion Price provided for in this Section 4.5(f)(ii) shall
be effected at the time of such issuance or amendment based on such number of
shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (B) and (C) of this Section 4.5(f)(ii)). If the number of
shares of Common Stock issuable upon the exercise, conversion and/or exchange of
any Option or Convertible Security, or the consideration payable to the
Corporation upon such exercise, conversion and/or exchange, cannot be calculated
at all at the time such Option or Convertible Security is issued or amended, any
adjustment to the Conversion Price that would result under the terms of this
Section 4.5(f)(ii) at the time of such issuance or amendment shall instead be
effected at the time such number of shares and/or amount of consideration is
first calculable (even if subject to subsequent adjustments), assuming for
purposes of calculating such adjustment to the Conversion Price that such
issuance or amendment took place at the time such calculation can first be made.

 



14 

 

 

(iii)             Adjustment of Conversion Price Upon Issuance of Additional
Shares of Common Stock. In the event the Company shall, at any time after the
Original Issuance Date and for so long as this Debenture remains outstanding,
issue Additional Shares of Common Stock (including Additional Shares of Common
Stock deemed to be issued pursuant to Section 4.5(f)(ii)), without consideration
or for a consideration per share (the “New Issuance Price”) less than the
applicable Conversion Price (the “Applicable Price”) in effect immediately prior
to such issue (each, a “Dilutive Issuance”), then the Conversion Price shall be
reduced, concurrently with such issue, to an amount equal to the lowest price
per share at which such share of Common Stock has been issued or sold (or is
deemed to have been issued or sold, in the case of Additional Shares of Common
Stock deemed to be issued pursuant to Section 4.5(f)(ii)) pursuant to the
Dilutive Issuance; provided, that if such issuance or sale (or deemed issuance
or sale) was without consideration, then the Company shall be deemed to have
received an aggregate of $0.001 of consideration for all such shares so issued
or deemed to be issued.

 

(iv)             Determination of Consideration. For purposes of this Section
4.5(f)(iv), the consideration received by the Company for the issue of any
Additional Shares of Common Stock shall be computed as follows:

 

(A)Cash and Property. Such consideration shall:

 

(I)                 insofar as it consists of cash, be computed at the aggregate
amount of cash received by the Company, excluding amounts paid or payable for
accrued interest;

 

(II)                insofar as it consists of property other than cash, be
computed at the fair market value thereof at the time of such issue, as
determined in good faith by the Board; and

 

(III)               in the event Additional Shares of Common Stock are issued
together with other shares or securities or other assets of the Company for
consideration which covers both, be the proportion of such consideration so
received, computed as provided in clauses (I) and (II) above, as determined in
good faith by the Board and the Holders of a majority in outstanding principal
amount of the Debentures.

 

(B)              Options and Convertible Securities. The consideration per share
received by the Company for Additional Shares of Common Stock deemed to have
been issued pursuant to Section 4.5(f)(ii), relating to Options and Convertible
Securities, shall be determined by dividing:

 

(I)                 the total amount, if any, received or receivable by the
Company as consideration for the issue of such Options or Convertible
Securities, plus the minimum aggregate amount of additional consideration (as
set forth in the instruments relating thereto, without regard to any provision
contained therein for a subsequent adjustment of such consideration) payable to
the Company upon the exercise of such Options or the conversion or exchange of
such Convertible Securities, or in the case of Options for Convertible
Securities, the exercise of such Options for Convertible Securities and the
conversion or exchange of such Convertible Securities, by

 

(II)                the maximum number of shares of Common Stock (as set forth
in the instruments relating thereto, without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or the conversion or exchange of such Convertible Securities, or
in the case of Options for Convertible Securities, the exercise of such Options
for Convertible Securities and the conversion or exchange of such Convertible
Securities.

 



15 

 

 

(v)                Multiple Closing Dates. In the event the Company shall issue
on more than one date Additional Shares of Common Stock that are a part of one
transaction or a series of related transactions and that would result in an
adjustment to the Conversion Price pursuant to the terms of Section 4.5(f)(iii),
then, upon the final such issuance, the Conversion Price shall be readjusted to
give effect to all such issuances as if they occurred on the date of the first
such issuance (and without giving effect to any additional adjustments as a
result of any such subsequent issuances within such period).

 

(g)    Minimum Adjustment. No adjustment of the Conversion Price, however, shall
be made in an amount less than one cent, but any such lesser adjustment shall be
carried forward and shall be made at the time and together with the next
subsequent adjustment which together with any adjustments so carried forward
shall amount to one cent or more.

 

(h)    Certificate of Adjustment. Upon the occurrence of each adjustment or
readjustment of the applicable Conversion Price pursuant to this Section 4.5,
the Company shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and prepare and furnish to each holder of Debentures a
certificate, signed by an officer of the Company, setting forth such adjustment
or readjustment and showing in reasonable detail the facts upon which such
adjustment or readjustment is based.

 

(i)Notices of Record Date. If:

 

(i)                 the Company shall set a record date for the purpose of
entitling the holders of its shares of Common Stock to receive a dividend, or
any other distribution, payable otherwise than in cash;

 

(ii)               the Company shall set a record date for the purpose of
entitling the holders of its shares of Common Stock to subscribe for or purchase
any shares of any class or to receive any other rights;

 

(iii)             there shall occur any capital reorganization of the Company,
reclassification of the shares of the Company (other than a subdivision or
combination of its outstanding Common Stock), consolidation or merger of the
Company with or into another corporation, or conveyance of all or substantially
all of the assets of the Company to another corporation; or

 

(iv)             there shall occur a voluntary or involuntary dissolution,
liquidation, or winding up of the Company;

 



16 

 

 

then, and in any such case, the Company shall cause to be sent to the holders of
record of the outstanding Debentures, at least ten Trading Days prior to the
dates hereinafter specified, a written notice stating the date (x) which has
been set as the record date for the purpose of such dividend, distribution, or
rights, or (y) on which such reclassification, reorganization, consolidation,
merger, conveyance, dissolution, liquidation, or winding up is to take place and
the record date as of which holders of Common Stock of record shall be entitled
to exchange their shares of Common Stock for securities or other property
deliverable upon such reclassification, reorganization, consolidation, merger,
conveyance, dissolution, liquidation, or winding up.

 

4.6    Limitations on Number of Shares Issuable. Notwithstanding anything herein
to the contrary herein, provided that the Common Stock remains listed for
trading on the Nasdaq Stock Market or other national securities exchange, the
aggregate number of shares of Common Stock issued upon conversion of the
Debentures, together with the aggregate number of shares of Common Stock issued
upon exercise of the Warrants, shall not exceed 19.9% of either (a) the total
number of shares of Common Stock outstanding on the date hereof or (b) the total
voting power of the Company’s securities outstanding on the date hereof that are
entitled to vote on a matter being voted on by holders of the Common Stock,
until the 21st day after the date (the “Mailing Date”) that the Information
Statement was sent or given to the Company’s stockholders in accordance with
Regulation 14C under the Exchange Act. The Company shall provide prompt notice
of the Mailing Date to each of the Holders immediately following its occurrence.

 

4.7    Registration, Exchange and Transfer. The Company will keep a register in
which, subject to such reasonable regulations as it may prescribe, it will
register all Debentures. No transfer of this Debenture shall be valid as against
the Company unless made upon such register. This Debenture is subject to the
restrictions on transfer set forth on the face hereof. Upon surrender for
transfer of this Debenture and compliance with said restrictions on transfer,
the Company shall execute and deliver in the name of the transferee or
transferees a new Debenture or Debentures for a like principal amount.

 

This Debenture, if presented for transfer, exchange, redemption or payment,
shall (if so required by the Company) be duly endorsed by, or be accompanied by
instruments of transfer in form satisfactory to the Company duly executed by,
the registered Holder or by his duly authorized attorney.

 

Any exchange or transfer shall be without charge, except that the Company may
require payment of the sum sufficient to cover any processing cost, tax or
governmental charge that may be imposed in relation thereto.

 

The Company may deem and treat the registered Holder hereof as the absolute
owner hereof (whether or not this Debenture shall be overdue and notwithstanding
any notation of ownership or other writing hereon by anyone other than the
Company), for the purpose of receiving payment of or on account of the principal
hereof and interest hereon, for the conversion hereof and for all other
purposes, and the Company shall not be affected by any notice to the contrary.

 



17 

 

 

5.Events of Default.

 

5.1.             Definitions and Effect. In case one or more of the following
“Events of Default” shall have occurred and be continuing:

 

(i)                  default in the payment of any amount due under this
Debenture;

 

(ii)                 default in the performance of any covenant or agreement
contained in this Debenture (other than as set forth in clause (i) of this
Section 5.1), the Purchase Agreement, the Warrants or the Registration Rights
Agreement (as such term is defined in the Purchase Agreement) and such default
is not fully cured within 15 days after the Holder delivers written notice to
the Company of the occurrence thereof;

 

(iii)                 any material representation or warranty made by the
Company in the Purchase Agreement shall prove to have been false or incorrect or
breached in a material respect on the date as of which made and the Holder
delivers written notice to the Company of the occurrence thereof;

 

(iv)                 the Company shall have admitted in writing its inability to
pay its debts as they mature, or shall have made an assignment for the benefit
of creditors, or shall have been adjudicated bankrupt;

 

(v)                  a trustee or receiver of the Company, or of any substantial
part of the assets of the Company, shall have been appointed and, if appointed
in a proceeding brought against the Company, the Company by any action or
failure to act shall have indicated its approval of, consent to or acquiescence
in such appointment, or, within 60 days after such appointment, such appointment
shall not have been vacated, or stayed on appeal or otherwise, or shall not
otherwise have ceased to continue in effect;

 

(vi)               proceedings involving the Company shall have been commenced
by or against the Company under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law or statute of
the federal government, or any state government, and, if such proceedings shall
have been instituted against the Company, or the Company by any action or
failure to act shall have indicated its approval of, consent to, or acquiescence
therein, or an order shall have been entered approving the petition in such
proceedings, and within 60 days after the entry thereof, such order shall not
have been vacated or stayed on appeal or otherwise, or shall not otherwise have
ceased to continue in effect; or

 

(vii)               one or more judgments for the payment of money in an
aggregate amount in excess of $1,000,000 shall be rendered against the Company
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, which judgments are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued; then and in each and every such case, the
holders of a majority in aggregate principal amount of then-outstanding
Debentures may declare the principal and accrued but unpaid interest of all the
Debentures to be due and payable immediately, by written notice to the Company,
and upon any such declaration the same shall become and shall be immediately due
and payable, subject to the subordination provisions of Section 3 hereof. At any
time after such declaration of acceleration has been made, and before a judgment
or decree for payment of money due has been obtained, the holders of a majority
in aggregate principal amount of the then-outstanding Debentures may, by written
notice to the Company, rescind and annul such declaration. From and after the
occurrence, and during the continuance, of the any Event of Default,
irrespective of any declaration of maturity or default, all amounts remaining
unpaid or thereafter accruing under this Debenture shall bear interest at a rate
equal to the Default Rate. Such Default Rate shall also be charged on the
amounts owed by the Company to Holder pursuant to any judgments entered in favor
of Holder with respect to this Debenture.

 



18 

 

 

5.2.             Waiver. At any time before the date of any declaration
accelerating the maturity of this Debenture, the holders of a majority in
aggregate principal amount of then-outstanding Debentures may waive any Event of
Default hereunder. Such waivers shall be evidenced by written notice or other
document specifying the Event(s) of Default being waived and shall be binding on
all existing or subsequent holders of outstanding Debentures.

 

6.            Prepayment. The Company shall have the right to prepay the
then-outstanding principal amount of the Debentures in whole but not in part
(unless as to prepayment in part the Holders of a majority in principal amount
of the Debentures consents otherwise), together with any accrued but unpaid
interest thereon. To exercise such right, the Company shall give notice in
writing of its election to prepay the Debentures to the holders of record of the
Debentures to be prepaid, addressed to them at their respective addresses
appearing on the books of the Company. In such notice, the Company shall
designate a date for the prepayment not less than 30 days following the date of
the notice. Prior to the date of prepayment specified in the notice, a Holder
may elect to exercise the Holder Conversion Right.

 

7.Restrictions on Transfer.

 

7.1.                           Restricted Securities. By acceptance hereof, the
Holder understands and agrees that this Debenture and the Common Stock
receivable upon conversion hereof are characterized as “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, the Holder represents that it is familiar with Rule 144
promulgated by the Securities and Exchange Commission, as presently in effect,
and understands the resale limitations imposed thereby and by the Securities
Act. In addition, the Holder understands and agrees that this Debenture is
subject to the additional restrictions on transfer set forth in the legend
appearing at the top of the first page of this Debenture.

 

7.2.                           Further Limitations on Disposition. Without in
any way limiting the representations set forth above, the Holder further agrees
not to make any disposition of all or any portion of this Debenture (or of
Common Stock issuable upon conversion thereof) except in compliance with
applicable state securities laws and unless and until:

 



19 

 

 

(a)          there is then in effect a registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement;

 

(b)such disposition is made in accordance with Rule 144 under the Securities
Act;



 

(c)           the Holder shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and, if requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
which opinion and counsel shall be reasonably satisfactory to the Company, that
such disposition will not require registration under the Securities Act and will
be in compliance with applicable state securities laws; or

 

(d)           if the Holder is Stratos making a disposition of all or any
portion of this Debenture to its unitholders, Stratos shall notify the Company
of such proposed date of the disposition and shall have furnished the Company
(i) a copy of the form of acknowledgement that such securities are “restricted
securities” under the federal securities laws to be executed by Stratos and its
unitholders and (ii) a representation letter, executed by Stratos and in form
and substance reasonably satisfactory to the Company, to the effect that the
disposition is being effected by means of a distribution to Stratos’ unitholders
consistent with the distribution provisions set forth in Article X of that
certain Amended and Restated Limited Liability Company Agreement of Stratos
dated effective October 3, 2012 (as amended), for no consideration, in which
case no opinion of counsel shall be required.

 

7.3.                           Legends. It is understood that each Debenture and
each certificate evidencing Common Stock acquired upon conversion thereof (or
evidencing any other securities issued with respect thereto pursuant to any
stock split, stock dividend, merger or other form of reorganization or
recapitalization) shall bear the following legend (in addition to any legends
which may be required in the opinion of the Company’s counsel by applicable
state or federal laws):

 

[THIS DEBENTURE / THE SECURITIES REPRESENTED BY THIS CERTIFICATE] HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE COMPANY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED, EXCEPT AS
SET FORTH IN SECTION 7.2(D) OF THE DEBENTURE.

 



20 

 

 



8.Notices.

 

8.1.                             Notices to Holder of Debentures. Any notice
required by the provisions of this Debenture to be given to the holders of
Debentures shall be in writing and may be delivered by any means (including
personal delivery, expedited courier, messenger service, ordinary mail or
electronic mail), but no such notice, request, demand, claim or other
communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient.

 

8.2.                             Notices to the Company. Whenever any provision
of this Debenture requires a notice to be given to the Company by the holder of
any Debenture, the holder of Common Stock obtained upon the conversion of a
Debenture or the holder of any other security of the Company obtained in
connection with a recapitalization, merger, dividend or other event affecting a
Debenture, then and in each such case, such notice shall be in writing and may
be delivered by any means (including personal delivery, expedited courier,
messenger service, ordinary mail or electronic mail), but no such notice,
request, demand, claim or other communication will be deemed to have been duly
given unless and until it actually is received by the Company.

 

No notice under this Section 8.2 shall be valid unless signed by the holder of
the Debenture, Common Stock or other security giving the notice or in the case
of a notice by holders of a specified percent in aggregate principal amount of
outstanding Debentures unless signed by each holder of a Debenture whose
Debenture has been counted in constituting the requisite percentage of
Debentures required to give such notice.

 

9.              No Rights as Stockholder. This Debenture, as such, shall not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company.

 

10.             Headings and Governing Law. The descriptive headings in this
Debenture are inserted for convenience only and do not constitute a part of this
Debenture. The validity, meaning and effect of this Debenture shall be
determined in accordance with the laws of the State of Delaware without giving
effect to principles of conflict of laws that would cause the laws of another
jurisdiction to apply.

 

11.            Severability. Whenever possible, each provision hereof shall be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision hereof is held to be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating or otherwise adversely affecting the
remaining provisions hereof. If a court of competent jurisdiction should
determine that a provision hereof would be valid or enforceable if a period of
time were extended or shortened or a particular percentage were increased or
decreased, then such court may make such change as shall be necessary to render
the provision in question effective and valid under application law.

 

12.           Amendment. With the consent of the holders of a majority in
aggregate principal amount of the then-outstanding Debentures, the Company may
amend the Debentures for the purpose of adding any provisions to, or changing in
any manner or eliminating any of the provisions of, the Debentures; provided,
however, that no such amendment shall, without the consent of the holder of each
outstanding Debenture affected thereby:

 



21 

 

 

 

(a)change: (i) the maturity of the principal of, or any installment of interest
on, any Debenture; or (ii) the coin or currency in which the principal of or
interest on any Debenture is payable;

 

(b)reduce the principal amount thereof or the interest rate thereon;

 

(c)increase the Conversion Price thereof; or

 

(d)reduce the percentage in principal amount of the outstanding Debentures the
consent of whose holders is required for any amendment or waiver as provided for
in the Debentures.

 

Prompt written notice that this Debenture has been amended or interpreted in
accordance with the terms of this Section shall be given to each holder of a
Debenture. Upon such amendment or interpretation, the Debentures shall be deemed
modified in accordance therewith, such amendment or interpretation shall form a
part of this Debenture for all purposes, and every subsequent holder of
Debentures shall be bound thereby.

 

Notwithstanding anything to the contrary contained herein, each of the Company
and the Holder agrees, confirms and acknowledges that (i) the Senior Lender is
an obligee and third- party beneficiary under Section 3 of this Debenture and
has the right to enforce such provisions as if the Senior Lender were an
original party hereto and (ii) until the Senior Credit Termination, no
amendments, modifications, supplements, waivers or consents to the subordination
provisions in Section 3 in favor of the Senior Lender will be effective without
the consent of the Senior Lender.

 

13.                               Remedies. Holder shall have, in addition to
the rights and remedies contained in this Debenture, all of the rights and
remedies of a creditor, now or hereafter available at law or in equity. Holder
may, at its option, exercise any one or more of such rights and remedies
individually, partially, or in any combination from time to time, including, to
the extent applicable, before the occurrence of an Event of Default. No right,
power, or remedy conferred upon Holder shall be exclusive of any other right,
power, or remedy referred to herein or now or hereafter available at law or in
equity. In addition to all other amounts payable upon and Event of Default, the
Company shall reimburse Holder for all of its out of pocket expenses, including
reasonable legal fees) incurred in the enforcement of Holder’s rights and
remedies in respect of this Debenture.

 

14.                               Guarantee. Immediately following consummation
of the Transaction, the Company shall cause Computex and each of its
subsidiaries to execute a guaranty of this Debenture substantially in the form
attached as Exhibit A hereto.

 

[Remainder of page intentionally left blank; signature page follows.]

 



22

 

 

IN WITNESS WHEREOF, AMERICAN VIRTUAL CLOUD TECHNOLOGIES, INC. has duly caused
this Debenture to be signed in its name and on its behalf by its duly authorized
officer as of the date first above written.

 



  AMERICAN VIRTUAL CLOUD
TECHNOLOGIES, INC.       By:       Name:     Title:    

 



Agreed to and accepted as of the date first written above:       HOLDER        
    By:   Name:   Title:  

 



23

 

 

NOTICE OF CONVERSION

 

(to be signed upon conversion of the Debenture)

 

TO AMERICAN VIRTUAL CLOUD TECHNOLOGIES, INC.:

 

The undersigned, the holder of the foregoing Debenture, hereby surrenders such
Debenture for conversion into              shares of the common stock of
American Virtual Cloud Technologies, Inc., and requests that the certificates
for such shares be issued in the name of, and delivered to,              , whose
address is                                 .

 

 



Dated:                                                  (signature)        
(address)

 



24

 

 



EXHIBIT A

 

FORM OF GUARANTY

 

TO BE DELIVERED BY COMPUTEX AND SUBSIDIARIES

 

THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE IN
THE MANNER AND TO THE EXTENT SET FORTH IN SECTION 3 OF THE DEBENTURES (AS
DEFINED HEREIN) TO THE SENIOR INDEBTEDNESS (AS DEFINED IN THE DEBENTURES), AND
EACH HOLDER OF THIS GUARANTY, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE
BOUND BY THE PROVISIONS OF SECTIONS 3 AND 12 OF THE DEBENTURES.

 

THIS GUARANTY (this “Guaranty”), dated as of                , 2020, between
entities named as guarantors on the signature pages this Guaranty        (the
“Guarantors” and each a “Guarantor”), each of which Guarantors is a subsidiary
of American Virtual Cloud Technologies, Inc., a Delaware corporation (the
“Company”).

 

W I T N E S S E T H

 

WHEREAS, the Company and has heretofore executed and delivered to the Holders
one or more Convertible Debentures dated the date hereof in an aggregate
principal amount of $            and may thereafter execute and deliver
additional Convertible Debentures in an additional aggregate principal amount
not to exceed $                (the “Debentures”);

 

WHEREAS, Section 14 of the Debentures provides that the Guarantors shall execute
and deliver to each Holder a Guaranty pursuant to which the Guarantors shall
unconditionally guarantee all of the Company’s obligations under the Debentures
on the terms and conditions set forth herein (the “Debenture Guarantee”); and

 

WHEREAS, the Guarantors are authorized to execute and deliver this Guaranty.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, including the benefits to be received by the Guarantors
from the financing provided by the issuance of the Debentures and the other
securities issued contemporaneously therewith, the receipt of which is hereby
acknowledged, each Guarantors and the Company mutually covenant and agree for
the equal and ratable benefit of the Holders of the Debentures as follows:

 

1.             DEFINED TERMS. Capitalized terms used but not defined herein
shall have the meanings given to them in the Debentures or the Purchase
Agreement, as applicable.

 



25

 

 

2.AGREEMENT TO GUARANTEE.

 

(a)       Each Guarantor hereby agrees, jointly and severally with all other
Guarantors hereby, guarantees, to each Holder of a Debenture, irrespective of
the validity and enforceability of the Debentures or the obligations of the
Company hereunder or thereunder, that:

 

(1)       the principal of, premium, if any, and interest on, the Debentures
will be promptly paid in full when due, whether at maturity, by acceleration,
redemption or otherwise, and interest on the overdue principal of and interest
on the Debentures, if any, if lawful, and all other obligations of the Company
to the Holders thereunder will be promptly paid in full or performed, all in
accordance with the terms hereof and thereof; and

 

(2)       in case of any extension of time of payment or renewal of any
Debentures or any of such other obligations, that same will be promptly paid in
full when due or performed in accordance with the terms of the extension or
renewal, whether at stated maturity, by acceleration or otherwise.

 

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, Guarantors shall be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.

 

(b)       The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Debentures, the absence of any action to enforce the same, any waiver or consent
by any Holder of the Debentures with respect to any provisions hereof or
thereof, the recovery of any judgment against the Company, any action to enforce
the same or any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor. Each Guarantor hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenant that this Guarantee will not be discharged except by complete
performance of the obligations contained in the Debentures.

 

(c)       If any Holder is required by any court or otherwise to return to the
Company, the Guarantors or any custodian, trustee, liquidator or other similar
official acting in relation to either the Company or the Guarantors, any amount
paid by either to such Holder, this Guarantee, to the extent theretofore
discharged, shall be reinstated in full force and effect.

 

(d)       Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders, on the other hand, (1) the maturity of the obligations guaranteed
hereby may be accelerated as provided in the Debentures for the purposes of this
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the obligations guaranteed hereby, and (2) in
the event of any such declaration of acceleration of such obligations, such
obligations (whether or not due and payable) will forthwith become due and
payable by the Guarantors for the purpose of this Guarantee. The Guarantors will
have the right to seek contribution from any other Guarantor, or the Company, as
the case may be, so long as the exercise of such right does not impair the
rights of the Holders under the Debenture Guarantee.

 



26

 

 

(e)      Each Guarantor, and by its acceptance of Debentures, each Holder,
hereby confirms that it is the intention of all such parties that the Guarantee
of such Guarantor not constitute a fraudulent transfer or conveyance for
purposes of bankruptcy law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar federal or state law to the extent
applicable to any Guarantee. To effectuate the foregoing intention, the Holders
and the Guarantors hereby irrevocably agree that the obligations of such
Guarantor shall be limited to the maximum amount that shall, after giving effect
to such maximum amount and all other contingent and fixed liabilities of such
Guarantor that are relevant under such laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Guarantor in respect of the obligations of such other
Guarantor under this Guaranty, result in the obligations of such Guarantor under
its Guaranty not constituting a fraudulent transfer or conveyance.

 

3.                  NOTICES. All notices or other communications to each
Guarantor shall be given as provided in Section 8.2 of the Debentures.

 

4.                  RATIFICATION OF DEBENTURES; GUARANTIES PART OF DEBENTURES.
Except as expressly amended hereby, the Debentures are in all respects ratified
and confirmed and all the terms, conditions and provisions thereof (including,
without limitation, the terms and provisions of Section 3 of the Debentures in
favor of the Senior Lender as defined therein) shall remain in full force and
effect. This Guaranty shall form a part of the Debentures for all purposes, and
every holder of Debentures heretofore or hereafter authenticated and delivered
shall be bound hereby.

 

5.                  GOVERNING LAW. THIS GUARANTY AND THE DEBENTURES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, WITH THE LAWS OF THE STATE OF
DELAWARE WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD
CAUSE THE LAWS OF ANOTHER JURISDICTION TO APPLY.

 

6.                  COUNTERPARTS. The parties may sign any number of copies of
this Guaranty. Each signed copy shall be an original, but all of them together
represent the same agreement.

 

7.                  EFFECT OF HEADINGS. The Section headings herein are for
convenience only and shall not affect the construction hereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed and attested, all as of the date first above written.

 

Dated:           , 20

 

[GUARANTOR]

 



By:     Name:     Title:    

 



27

 

 

EXHIBIT B

 

FORM OF JOINDER

 

THIS JOINDER to the Convertible Debenture, dated as of                    , 2020
(the “Debenture”), issued by American Virtual Cloud Technologies, Inc., a
Delaware corporation (the “Company”), to                        ( “Original
Holder”), is executed and delivered as of the date below by                    
( “New Holder”). Capitalized terms used herein but not otherwise defined shall
have the meanings set forth in the Debenture.

 

WHEREAS, on the date hereof, Original Holder has assigned to New Holder all of
the Original Holder’s rights under the Debenture, and the Debenture requires New
Holder, as a transferee of the Debenture, to execute a joinder to the Debenture.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, New
Holder hereby agrees as follows:

 

1.                   Agreement to be Bound. New Holder hereby (a) acknowledges
that New Holder has received and reviewed a complete copy of the Debenture and
(b) agrees that upon execution of this Joinder, New Holder shall be fully bound
by, and subject to, all of the covenants, terms and conditions of the Debenture
applicable to the Holder thereof (including, without limitation, the provisions
of Sections 3 and 12 thereof), as though an original party thereto.

 

2.                   Successors and Assigns. Except as otherwise provided
herein, this Joinder shall bind and inure to the benefit of and be enforceable
by the Company and its successors, heirs and assigns.

 

3.                   Headings and Governing Law. The descriptive headings in
this Joinder are inserted for convenience only and do not constitute a part of
this Joinder. The validity, meaning and effect of this Joinder shall be
determined in accordance with the laws of the State of Delaware without giving
effect to principles of conflict of laws that would cause the laws of another
jurisdiction to apply.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the date set
forth below.

 

 



          By:   Name:   Title:       Date:                                

 



28

 

 

EXHIBIT B

 

FORM OF WARRANT

 



 

 

 

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES AND MAY NOT BE OFFERED FOR SALE,
SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT FILED BY THE ISSUER WITH THE U.S.
SECURITIES AND EXCHANGE COMMISSION COVERING SUCH SECURITIES UNDER THE SECURITIES
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION
IS NOT REQUIRED.

 



WARRANT TO PURCHASE COMMON STOCK

OF

AMERICAN VIRTUAL CLOUD TECHNOLOGIES, INC.

 

    No. A-  _           Shares of Common Stock      

 

This is to Certify That, FOR VALUE RECEIVED,                 , or its assigns
(“Holder”), is entitled to purchase, subject to the provisions of this Warrant,
from American Virtual Cloud Technologies, Inc., a Delaware corporation (the
“Company”), ________shares of fully paid, validly issued and nonassessable
shares of the common stock of the Company (“Common Stock”) at an exercise price
of $0.01 per share. The number of shares of Common Stock to be received upon the
exercise of this Warrant and the price to be paid for each share of Common Stock
may be adjusted from time to time as hereinafter set forth. The shares of Common
Stock deliverable upon such exercise, and as adjusted from time to time pursuant
to Section (g) hereof or as otherwise provided herein, are hereinafter sometimes
referred to as “Warrant Shares” and the exercise price per share of Common Stock
acquirable upon exercise hereof as in effect at any time and as adjusted from
time to time is hereinafter sometimes referred to as the “Exercise Price.”

 

This Warrant to Purchase Common Stock (this “Warrant”) is being issued pursuant
to that certain Securities Purchase Agreement, dated as of April 3, 2020, to
which the Company and the Holder are parties (the “Purchase Agreement”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Purchase Agreement.

 



 

 

 

(a)EXERCISE OF WARRANT.

 

(1)               This Warrant may be exercised in whole or in part at any time
or from time to time from the date hereof up to and including , 2025 [the 5-year
anniversary of the date of issuance] (the “Exercise Period”); provided, however,
that (A) if either such day is a day on which banking institutions in the State
of Georgia are authorized by law to close, then on the next succeeding day which
shall not be such a day, and (B) in the event of any merger, consolidation or
sale of all or substantially all the assets of the Company as an entirety,
resulting in any distribution to the Company’s stockholders, prior to
termination of the Exercise Period, or any reclassification or recapitalization
or similar transaction (each of the foregoing, a “Major Transaction”), the
Holder shall have the right to exercise this Warrant commencing at such time
through the termination of the Exercise Period into the kind and amount of
shares of stock and other securities and property (including cash) receivable
had the Holder exercised this Warrant immediately prior to such Major
Transaction or any record date established to determine the receipt of any
payment or distribution in respect thereof. This Warrant may be exercised by
presentation and surrender hereof to the Company at its principal office with
the Purchase Form annexed hereto duly executed and accompanied by payment of the
Exercise Price for the number of Warrant Shares specified in such form. As soon
as practicable after each such exercise of this Warrant, but not later than
three (3) business days following the receipt of good and available funds, the
Company shall issue and deliver to the Holder a certificate or certificates for
the Warrant Shares issuable upon such exercise, registered in the name of the
Holder or its designee. If this Warrant should be exercised in part only, the
Company shall, upon surrender of this Warrant for cancellation, execute and
deliver a new Warrant evidencing the rights of the Holder thereof to purchase
the balance of the Warrant Shares purchasable hereunder. As of the end of
business on the date of receipt by the Company of this Warrant at its office in
proper form for exercise, the Holder shall be deemed to be the holder of record
of the shares of Common Stock or other property issuable upon such exercise,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such shares or other property shall not
then be physically delivered to the Holder.

 

(2)               At any time during the Exercise Period, the Holder may, at its
option, exercise this Warrant on a cashless basis by exchanging this Warrant, in
whole or in part (a “Warrant Exchange”), into the number of Warrant Shares
determined in accordance with this Section (a)(2), by surrendering this Warrant
at the principal office of the Company or at the office of its stock transfer
agent, accompanied by a notice stating such Holder’s intent to effect such
exchange, the number of Warrant Shares to be exchanged and the date on which the
Holder requests that such Warrant Exchange occur (the “Notice of Exchange”). The
Warrant Exchange shall take place on the date specified in the Notice of
Exchange or, if later, the date the Notice of Exchange is received by the
Company (the “Exchange Date”). Certificates for the shares issuable upon such
Warrant Exchange and, if this Warrant should be exercised in part only, a new
Warrant evidencing the rights of the Holder thereof to purchase the balance of
the Warrant Shares purchasable hereunder, shall be issued as of the Exchange
Date and delivered to the Holder within seven (7) days following the Exchange
Date. In connection with any Warrant Exchange, this Warrant shall represent the
right to subscribe for and acquire the number of Warrant Shares equal to (i) the
number of Warrant Shares specified by the Holder in its Notice of Exchange (the
“Total Number”) less (ii) the number of Warrant Shares equal to the quotient
obtained by dividing (A) the product of the Total Number and the existing
Exercise Price by (B) Fair Market Value of a share of Common Stock. “Fair Market
Value” shall equal the average closing trading price of the Common Stock as
reported on the relevant market or exchange (or, if not then traded on a market
or exchange but listed for quotation on the over-the-counter bulletin board, on
the over-the-counter bulletin board) for the five (5) trading days immediately
preceding the date of the Notice of Exchange or, if the Common Stock is not
listed or admitted to trading on any market or exchange or listed for quotation
on the over-the-counter bulletin board, and the average price cannot be
determined as contemplated above, the Fair Market Value of the Common Stock
shall be as reasonably determined in good faith by the Company’s Board of
Directors with the concurrence of the Holder.

 



-2-

 

 

(b)               REPRESENTATIONS OF HOLDER. The Holder (i) is an “accredited
investor,” as defined in Rule 501 promulgated under the Securities Act of 1933,
as amended (the “1933 Act”), (ii) understands the risks of, and other
considerations relating to, a purchase of this Warrant, (iii) understands that
the Warrants and/or the Warrant Shares may not be sold, transferred,
hypothecated or pledged, except pursuant to an effective registration statement
under the 1933 Act and under any applicable state securities law, or pursuant to
an available exemption from the registration requirements of the 1933 Act and
any applicable state securities laws, in all cases established to the
satisfaction of the Company, and (v) the Holder has been given the opportunity
to obtain such additional information that it believes is necessary.

 

(c)               RESERVATION OF SHARES. The Company shall at all times reserve
for issuance and/or delivery upon exercise of the this Warrant such number of
shares of Common Stock as shall be required for issuance and delivery upon
exercise of this Warrant.

 

(d)               LIMITATIONS ON NUMBER OF SHARES ISSUABLE. Notwithstanding
anything herein to the contrary herein, the aggregate number of shares of Common
Stock issued upon conversion of the Warrants, together with the aggregate number
of shares of Common Stock issued upon exercise of the Indentures, shall not
exceed 19.9% of either (i) the total number of shares of Common Stock
outstanding on the date hereof or (ii) the total voting power of the Company’s
securities outstanding on the date hereof that are entitled to vote on a matter
being voted on by holders of the Common Stock, unless and until the Company has
obtained the Stockholder Approval.

 

(e)               FRACTIONAL SHARES. No fractional shares or strips representing
fractional shares shall be issued upon the exercise of this Warrant. With
respect to any fraction of a share called for upon any exercise hereof, the
Company shall pay to the Holder an amount in cash equal to such fraction
multiplied by the Fair Market Value of a share of Common Stock.

 

(f)                LOSS OR DESTRUCTION OF WARRANT. Upon receipt by the Company
of evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) of reasonably
satisfactory indemnification, and upon surrender and cancellation of this
Warrant, if mutilated, the Company will execute and deliver a new Warrant of
like tenor and date. Any such new Warrant executed and delivered shall
constitute an additional contractual obligation on the part of the Company,
whether or not this Warrant so lost, stolen, destroyed, or mutilated shall be at
any time enforceable by anyone.

 



-3-

 

 

(g)               RIGHTS OF THE HOLDER. The Holder shall not, by virtue hereof,
be entitled to any rights of a shareholder in the Company, either at law or
equity, and the rights of the Holder are limited to those expressed in this
Warrant and are not enforceable against the Company except to the extent set
forth herein.

 

(h)ANTI-DILUTION PROVISIONS. In case the Company shall hereafter

(i)   declare a dividend or make a distribution on its outstanding Common Stock
in shares of Common Stock, (ii) subdivide or reclassify its outstanding Common
Stock into a greater number of shares, or (iii) combine or reclassify its
outstanding Common Stock into a smaller number of shares, the Exercise Price in
effect at the time of the record date for such dividend or distribution or of
the effective date of such subdivision, combination or reclassification shall be
adjusted so that it shall equal the price determined by multiplying the Exercise
Price by a fraction, the denominator of which shall be the number of shares of
Common Stock outstanding after giving effect to such action, and the numerator
of which shall be the number of shares of Common Stock outstanding immediately
prior to such action. The number of shares of Common Stock that the Holder shall
thereafter, on the exercise hereof, be entitled to receive shall be adjusted to
a number determined by multiplying the number of shares of Common Stock that
would otherwise (but for the provisions of this Section (h)) be issuable on such
exercise by a fraction of which (i) the numerator is the Exercise Price that
would otherwise (but for the provisions of this Section (h)) be in effect, and
(ii) the denominator is the Exercise Price in effect on the date of such
exercise (taking into account the provisions of this Section (h)).
Notwithstanding the foregoing, in no event shall the Exercise Price be less than
the par value of the Common Stock. Adjustment pursuant to this Section shall be
made successively whenever any event listed above shall occur.

 

(i)                 NOTICES TO WARRANT HOLDERS. So long as this Warrant shall be
outstanding, (i) if the Company shall pay any dividend or make any distribution
upon the Common Stock or (ii) if the Company shall offer to the holders of
Common Stock for subscription or purchase by them any share of any class or any
other rights or (iii) if any capital reorganization of the Company,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with or into another corporation, sale, lease or transfer of all or
substantially all of the property and assets of the Company to another
corporation, or voluntary or involuntary dissolution, liquidation or winding up
of the Company shall be effected, then in any such case, the Company shall cause
to be mailed to the Holder, at least twenty days prior the earlier of the dates
specified in (x) and (y) below, as the case may be, a notice containing a brief
description of the proposed action and stating the date on which (x) a record is
to be taken for the purpose of such dividend, distribution or rights, or (y)
such reclassification, reorganization, consolidation, merger, conveyance, lease,
dissolution, liquidation or winding up is to take place and the date, if any is
to be fixed, as of which the holders of Common Stock or other securities shall
receive cash or other property deliverable upon such reclassification,
reorganization, consolidation, merger, conveyance, dissolution, liquidation or
winding up.

 



-4-

 

 

(j)                 RECLASSIFICATION, REORGANIZATION OR MERGER. In case of any
reclassification, capital reorganization or other change of outstanding Common
Stock of the Company, or in case of any consolidation or merger of the Company
with or into another corporation (other than a merger with a subsidiary in which
merger the Company is the continuing corporation or a merger in which the Common
Stock of the Company outstanding immediately prior thereto represents
immediately thereafter (either by remaining outstanding or by being converted
into voting securities of the surviving or acquiring entity) 50% or more of the
combined voting power and economic interests in the Company or such surviving or
acquiring entity outstanding immediately after such transaction and economic
interests in the Company or such surviving or acquiring entity outstanding
immediately after such transaction and which does not result in any
reclassification, capital reorganization or other change of outstanding Common
Stock of the class issuable upon exercise of this Warrant) or in case of any
sale, lease or conveyance to another corporation of the property of the Company
in the entirety (a “Reorganization”), the Company shall, as a condition
precedent to such transaction, cause effective provisions to be made so that the
Holder shall have the right thereafter by exercising this Warrant at any time
prior to the expiration of the Warrant, to purchase the kind and amount of
shares of stock and other securities and property receivable upon such
reclassification, capital reorganization and other change, consolidation,
merger, sale or conveyance by a holder of the number of shares of Common Stock
that might have been purchased upon exercise of this Warrant immediately prior
to such Reorganization. Any such provision shall include provision for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Warrant. The foregoing provisions of this
Section (i) shall similarly apply to successive reclassifications, capital
reorganizations and changes of Common Stock and to successive consolidations,
mergers, sales or conveyances. In the event that in connection with any such
capital reorganization or reclassification, consolidation, merger, sale or
conveyance, additional shares of Common Stock shall be issued in exchange,
conversion, substitution or payment, in whole or in part, for a security of the
Company other than Common Stock, any such issue shall be treated as an issue of
Common Stock covered by the provisions of Section (h) hereof.

 

(k)               NO NET-CASH SETTLEMENT. Except as expressly provided herein,
in no event will the Holder be entitled to receive a net-cash settlement or
other consideration in lieu of physical settlement in securities.

 

(l)                 MODIFICATION OF AGREEMENT. The provisions of this Warrant
may from time to time be amended, modified or waived, by the Company and the
holder of this Warrant.

 

(m)            TRANSFER OF WARRANT. This Warrant shall inure to the benefit of
the successors to and assigns of the Holder; provided, however, this Warrant may
not be pledged, sold, assigned or otherwise transferred, directly or indirectly,
by operation of law, change of control, or otherwise, except in compliance with
applicable registration requirements of securities laws or an available
exemption therefrom.. This Warrant and all rights hereunder are registrable at
the office or agency of the Company referred to below by the Holder in person or
by its duly authorized attorney, upon surrender of this Warrant properly
endorsed accompanied by an assignment form in a form approved by the Company,
duly executed by the transferring Holder and the transferee.

 



-5-

 

 

(n)               REGISTER OF WARRANTS. The Company shall maintain, at the
principal office of the Company (or such other office as it may designate by
notice to the Holder), a register in which the Company shall record the name and
address of the person in whose name this Warrant has been issued, as well as the
name and address of each successor and prior owner of such Warrant. The Company
shall be entitled to treat the Person in whose name this Warrant is so
registered as the sole and absolute owner of this Warrant for all purposes.

 

(o)               WARRANT AGENT. The Company may, by written notice to the
Holder, appoint the transfer agent and registrar for the Common Stock as the
Company’s agent for the purpose of issuing Common Stock (or other securities) on
the exercise of this Warrant pursuant to paragraph(a), and the Company may, by
written notice to the Holder, appoint an agent having an office in the United
States of America for the purpose of replacing this Warrant pursuant to
paragraph (e), or any of the foregoing, and thereafter any such replacement
shall be made at such office by such agent.

 

(p)               NOTICES, ETC. All notices and other communications from the
Company to the Holder shall be mailed by first class certified mail, postage
prepaid, at such address as may have been furnished to the Company in writing by
the Holder or at the address shown for the Holder on the register of Warrants
referred to in paragraph (m).

 

[Signatures appear on the following page.]

 



-6-

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Warrant on
_____________  ___ , 2020.

 

      HOLDER:             By:                  Name:       Title:  

 

 COMPANY:     AMERICAN VIRTUAL CLOUD TECHNOLOGIES, INC.     By:
                        Name:      Title:  

 



 

 

 

PURCHASE FORM / EXCHANGE NOTICE [circle one]

 

(1)The undersigned hereby irrevocably elects to exercise the within Warrant to
the extent of purchasing shares of Common Stock of American Virtual Cloud
Technologies, Inc. (or such number of shares of Common Stock or other securities
or property to which the undersigned is entitled in lieu thereof or in addition
thereto under the provisions of the Warrant).

 

(2)The undersigned hereby elects to make payment (Please check one):

 

 ___ on a cashless basis pursuant to the provisions of Section (a)(2) of the
Warrant.

 



 ___ with the enclosed bank draft, certified check or money order payable to the
Company in payment of the exercise price determined under, and on the terms
specified in, the Warrant.

 

(3)The undersigned hereby irrevocably directs that the said shares be issued and
delivered as follows:

 

Name(s) in Full Address(es) Number of Shares S.S. or IRS #

 

 

(4)If the Warrant was not exercised in full, please check the following:

 

The undersigned hereby irrevocably directs that any remaining portion of the
warrant be issued and delivered as follows:

 

Name(s) in Full Address(es) Number of Shares S.S. or IRS #

 

 

    Signature of Holder        Print Name

 



 

 

 

EXHIBIT C

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 



 

 

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of April, 2020,
is made and entered into by and among American Virtual Cloud Technologies, Inc.,
a Delaware corporation formerly known as Pensare Acquisition Corp. (the
“Company”), and the undersigned parties listed under Holder on the signature
page hereto (each such party, together with the Sponsor and any person or entity
who hereafter becomes a party to this Agreement pursuant to Section 6.2 of this
Agreement, a “Holder” and collectively the “Holders”).

 

WHEREAS, the Company and certain of the Holders (the “Original Holders”) are
parties to that certain Registration Rights Agreement, dated as of July 27, 2017
(the “Prior Agreement”);

 

WHEREAS, the Original Holders hold an aggregate of 7,762,500 shares (the
“Founder Shares”) of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), issued prior to the Company’s initial public offering;

 

WHEREAS, certain of the Original Holders hold an aggregate of 10,512,500
warrants (the “Private Placement Warrants”) to purchase shares of the Common
Stock, at an exercise price of $11.50 per whole share, issued in a private
placement transaction simultaneously with the closing of the Company’s initial
public offering;

 

WHEREAS, in connection with the business combination contemplated by that
certain Business Combination Agreement, dated as of July 25, 2019, as amended on
December 20, 2019 and April , 2020 (as so amended, the “BCA”), by and among the
Company, Stratos Management Systems, Inc., a Delaware corporation, Tango Merger
Sub Corp., a Delaware corporation, and Stratos Management Systems Holdings, LLC,
a Delaware limited liability company, pursuant to that certain Securities
Purchase Agreement, dated April , 2020, among the Company and certain of the
Holders, such Holders are purchasing from the Company on the date hereof, or may
purchase from the Company within 120 days after the date hereof, units of the
Company’s securities consisting of (i) the Company’s Series A convertible
debentures (the “Debentures”) and (ii)  warrants (the “PIPE Warrants”) to
purchase shares of the Common Stock, at an exercise price of $0.01 per whole
share; and

 

WHEREAS, the parties to the Prior Agreement desire to terminate the Prior
Agreement and to provide for the terms and conditions included herein and to
include the other Holders identified herein, as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

1.  DEFINITIONS. The following capitalized terms used herein have the following
meanings:

 

“Adverse Disclosure” is defined in Section 3.6.

 

“Agreement” is defined in the preamble hereto.

 



 

 

 

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

 

“Common Stock” is defined in the recitals to this Agreement.

 

“Company” is defined in the preamble to this Agreement.

 

“Debentures” is defined in the recitals to this Agreement.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demanding Holder” is defined in Section 2.1.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Form S-3” is defined in Section 2.3.

 

“Founder Shares” is defined in the recitals to this Agreement.

 

“Holders” is defined in the preamble to this Agreement.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Investor Indemnified Party” is defined in Section 4.1.

 

“MasTec” means MasTec, Inc., a Florida corporation.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“Misstatement” is defined in Section 2.1.3.

 

“Notices” is defined in Section 6.3.

 

“Option Securities” is defined in Section 2.1.4.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“PIPE Shares” means, collectively, the shares of Common Stock underlying the
Debentures and the PIPE Warrants.

 

“PIPE Warrants” is defined in the recitals to this Agreement.

 

“Prior Agreement” is defined in the recitals to this Agreement.

 

“Private Placement Warrants” is defined in the recitals to this Agreement.

 



2

 

 

“Pro Rata” is defined in Section 2.1.4.

 

“Purchasers” is defined in the recitals to this Agreement.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a Registration Statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such Registration Statement becoming
effective.

 

“Registrable Securities” means (i) Private Placement Warrants (or underlying
securities), (ii) all of the Working Capital Warrants (or underlying
securities), (iii) all of the Founder Shares and (iv) all of the PIPE Shares.
Registrable Securities include any warrants, shares of capital stock or other
securities of the Company issued as a dividend or other distribution with
respect to or in exchange for or in replacement of such securities. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when: (a) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (b) such securities shall have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration under the
Securities Act; (c) such securities shall have ceased to be outstanding; or (d)
such securities are freely saleable under Rule 144 without volume or manner of
sale limitations.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of Common
Stock (other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity).

 

“Release Date” means the date on which shares of Common Stock are disbursed from
escrow pursuant to Section 3 of that certain Stock Escrow Agreement dated as of
July 27, 2017 by and among the Company, certain of the Holders and Continental
Stock Transfer & Trust Company.

 

“Rule 144” means Rule 144 promulgated under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Sponsor” means Pensare Sponsor Group, LLC, a Delaware limited liability
company.

 

“Stratos” means Stratos Management Systems Holdings, LLC, a Delaware limited
liability company

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

“Unit Purchase Option” is defined in Section 2.1.4.

 

“Working Capital Warrants” means any warrants (including the shares of Common
Stock issued or issuable upon the exercise of any such warrant) of the Company
issuable upon conversion of any working capital loans in an amount up to
$1,500,000 made to the Company by a Holder.

 



3

 

 

2.REGISTRATION RIGHTS.

 

2.1Demand Registration.

 

2.1.1  Request for Registration. At any time and from time to time on or after
(i) the date hereof with respect to the Private Placement Warrants (or
underlying securities), Working Capital Warrants (or underlying securities) and
the PIPE Shares or (ii) three months prior to the Release Date with respect to
the Founder Shares, (a) the holders of a majority-in-interest of such Founder
Shares, Working Capital Warrants (or underlying securities), Private Placement
Warrants (or underlying securities) or PIPE Shares, as the case may be, held by
such Holders, (b) MasTec or (C) Stratos (as applicable, the “Demanding Holder”)
may make a written demand for Registration under the Securities Act of all or
part of their Founder Shares, Working Capital Warrants (or underlying
securities), Private Placement Warrants (or underlying securities) or PIPE
Shares, as the case may be (a “Demand Registration”). Any demand for a Demand
Registration shall specify the number of shares of Registrable Securities
proposed to be sold and the intended method(s) of distribution thereof. The
Company will within 10 days of the Company’s receipt of the Demand Registration
notify all holders of Registrable Securities of the demand, and each holder of
Registrable Securities who wishes to include all or a portion of such holder’s
Registrable Securities in the Demand Registration shall so notify the Company
within ten (10) days after the receipt by the holder of the notice from the
Company. Upon any such request, the Demanding Holders shall be entitled to have
their Registrable Securities included in the Demand Registration, subject to
Section 2.1.4 and the provisos set forth in Section 3.1.1. The Company shall not
be obligated to effect more than an aggregate of (i) two (2) Demand
Registrations under this Section 2.1.1 for Demanding Holders other than MasTec
and Stratos and (ii) three (3) Demand Registrations under this Section 2.1.1 for
each of MasTec and Stratos. Notwithstanding anything to the contrary,
EarlyBirdCapital, Inc. and its designees may only make a demand on one occasion
and only in the five-year period beginning on the effective date of the
registration statement on Form S-1 filed with the Commission in connection with
the Company’s initial public offering.

 

2.1.2  Effective Registration. A Registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders who initiated such Demand Registration thereafter
affirmatively elect to continue the offering and notify the Company in writing,
but in no event later than five (5) days of such election; provided, further,
that the Company shall not be obligated to file a second Registration Statement
until a Registration Statement that has been filed is counted as a Demand
Registration or is terminated.

 



4

 

 

2.1.3  Underwritten Offering. If MasTec or Stratos (in the case of a Demand
Registration initiated by MasTec or Stratos as applicable) or a
majority-in-interest of the other Demanding Holders who initiate a Demand
Registration so elect and such holders so advise the Company as part of their
written demand for a Demand Registration, the offering of such Registrable
Securities pursuant to such Demand Registration shall be in the form of an
underwritten offering. In such event, the right of any holder to include its
Registrable Securities in such Registration shall be conditioned upon such
holder’s participation in such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Demanding Holders proposing to distribute their securities through such
underwriting shall enter into an underwriting agreement in customary form with
the Underwriter or Underwriters selected for such underwriting by a
majority-in-interest of the holders initiating the Demand Registration.

 

2.1.4  Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering, in good faith,
advises the Company and the Demanding Holders in writing that the dollar amount
or number of shares of Registrable Securities which the Demanding Holders desire
to sell, taken together with all other shares of Common Stock or other
securities which the Company desires to sell and the shares of Common Stock, if
any, as to which Registration has been requested pursuant to written contractual
piggy- back registration rights held by other stockholders of the Company who
desire to sell, exceeds the maximum dollar amount or maximum number of shares
that can be sold in such offering without adversely affecting the proposed
offering price, the timing, the distribution method, or the probability of
success of such offering (such maximum dollar amount or maximum number of
shares, as applicable, the “Maximum Number of Shares”), then the Company shall
include in such Registration: (i) the Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders (pro rata in accordance
with the number of shares that each such Demanding Holder has requested be
included in such Registration, regardless of the number of shares held by each
such Demanding Holder (such proportion is referred to herein as “Pro Rata”))
that can be sold without exceeding the Maximum Number of Shares; (ii) to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the Registrable Securities of holders exercising their
rights to Register their Registrable Securities pursuant to Section 2.2; (iii)
to the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i) and (ii), the shares of Common Stock or other securities
that the Company desires to sell that can be sold without exceeding the Maximum
Number of Shares; (iv) to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (i), (ii) and (iii), the shares of
Common Stock or other securities registrable pursuant to the terms of the Unit
Purchase Option issued to EarlyBirdCapital, Inc. or its designees in connection
with the Company’s initial public offering (the “Unit Purchase Option” and such
registrable securities, the “Option Securities”) as to which Piggy-Back
Registration has been requested by the holders thereof, Pro Rata, that can be
sold without exceeding the Maximum Number of Shares and (v) to the extent that
the Maximum Number of Shares have not been reached under the foregoing clauses
(i), (ii), (iii) and (iv), the shares of Common Stock or other securities for
the account of other persons that the Company is obligated to Register pursuant
to written contractual arrangements with such persons and that can be sold
without exceeding the Maximum Number of Shares.

 



5

 

 

2.1.5  Withdrawal. If a majority-in-interest of the Demanding Holders disapprove
of the terms of any underwriting or are not entitled to include all of their
Registrable Securities in any offering, such majority-in-interest of the
Demanding Holders may elect to withdraw from such offering by giving written
notice to the Company and the Underwriter or Underwriters of their request to
withdraw prior to the effectiveness of the Registration Statement filed with the
Commission with respect to such Demand Registration. If the majority-in-interest
of the Demanding Holders withdraws from a proposed offering relating to a Demand
Registration, then such Registration shall not count as a Demand Registration
provided for in this Section 2.1.

 

2.2Piggy-Back Registration.

 

2.2.1  Piggy-Back Rights. If at any time on or after the date hereof the Company
proposes to file a Registration Statement under the Securities Act with respect
to an offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into, equity securities, by the
Company for its own account or for stockholders of the Company for their account
(or by the Company and by stockholders of the Company including, without
limitation, pursuant to Section 2.1), other than a Registration Statement (i)
filed in connection with any employee stock option or other benefit plan, (ii)
for an exchange offer or offering of securities solely to the Company’s existing
stockholders, (iii) for an offering of debt that is convertible into equity
securities of the Company, (iv) for a dividend reinvestment plan or (v) filed
pursuant to the terms of the BCA (if the offering is not an underwritten
offering), then the Company shall (x) give written notice of such proposed
filing to the holders of Registrable Securities as soon as practicable but in no
event less than ten (10) days before the anticipated filing date, which notice
shall describe the amount and type of securities to be included in such
offering, the intended method(s) of distribution, and the name of the proposed
managing Underwriter or Underwriters, if any, of the offering, and (y) offer to
the holders of Registrable Securities in such notice the opportunity to Register
the sale of such number of shares of Registrable Securities as such holders may
request in writing within five (5) days following receipt of such notice (a
“Piggy-Back Registration”). The Company shall, in good faith, cause such
Registrable Securities to be included in such Registration and shall use its
best efforts to cause the managing Underwriter or Underwriters of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in a Piggy-Back Registration on the same terms and conditions as any
similar securities of the Company and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. All holders of Registrable Securities proposing to
distribute their securities through a Piggy-Back Registration that involves an
Underwriter or Underwriters shall enter into an underwriting agreement in
customary form with the Underwriter or Underwriters selected for such Piggy-Back
Registration. Notwithstanding anything to the contrary, EarlyBirdCapital, Inc.
and its designees may exercise its rights under this section only in the seven-
year period beginning on the effective date of the registration statement on
Form S-1 filed with the Commission in connection with the Company’s initial
public offering.

 

2.2.2  Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of shares of Common Stock which the Company desires to sell,
taken together with shares of Common Stock, if any, as to which Registration has
been demanded pursuant to separate written contractual arrangements with persons
or entities other than the holders of Registrable Securities hereunder, the
Registrable Securities as to which Registration has been requested under this
Section 2.2, and the shares of Common Stock, if any, as to which Registration
has been requested pursuant to the written contractual Piggy-Back Registration
rights of other stockholders of the Company, exceeds the Maximum Number of
Shares, then the Company shall include in any such Registration:

 



6

 

 

(a)    If the Registration is undertaken for the Company’s account: (A) the
shares of Common Stock or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Number of Shares; (B) to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clause (A), the shares of Common Stock or other securities, if any, comprised of
Registrable Securities and Option Securities, as to which Registration has been
requested pursuant to the applicable written contractual Piggy-Back Registration
rights of such security holders, Pro Rata, that can be sold without exceeding
the Maximum Number of Shares; and (C) to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (A) and (B), the shares
of Common Stock or other securities for the account of other persons that the
Company is obligated to Register pursuant to written contractual Piggy-Back
Registration rights with such persons and that can be sold without exceeding the
Maximum Number of Shares; and

 

(b)    If the Registration is a “demand” registration undertaken at the demand
of holders of Option Securities, (A) the shares of Common Stock or other
securities for the account of the demanding persons that can be sold without
exceeding the Maximum Number of Shares; (B) to the extent that the Maximum
Number of Shares has not been reached under the foregoing clause (A), the shares
of Common Stock or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Number of Shares; (C) to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (A)
and (B), the shares of Common Stock or other securities comprised of Registrable
Securities, Pro Rata, as to which Registration has been requested pursuant to
the terms hereof that can be sold without exceeding the Maximum Number of
Shares; and (D) to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (A), (B) and (C), the shares of Common Stock
or other securities for the account of other persons that the Company is
obligated to Register pursuant to written contractual arrangements with such
persons, that can be sold without exceeding the Maximum Number of Shares.

 

(c)    If the Registration is a “demand” registration undertaken at the demand
of persons or entities, which for purposes of this section includes the
Registration filed pursuant to the terms of the BCA for the benefit of Stratos
(and the unitholders of Stratos), other than the holders of Registrable
Securities or Option Securities, (A) the shares of Common Stock or other
securities for the account of the demanding persons, which for purposes of this
section includes the shares of Common Stock held by Stratos (and the unitholders
of Stratos to which Stratos transfers such securities) for the Registration
filed pursuant to the terms of the BCA, that can be sold without exceeding the
Maximum Number of Shares; (B) to the extent that the Maximum Number of Shares
has not been reached under the foregoing clause (A), the shares of Common Stock
or other securities that the Company desires to sell that can be sold without
exceeding the Maximum Number of Shares; (C) to the extent that the Maximum
Number of Shares has not been reached under the foregoing clauses (A) and (B),
the shares of Common Stock or other securities comprised of Registrable
Securities and Option Securities, Pro Rata, as to which Registration has been
requested pursuant to the terms hereof and the Unit Purchase Option, as
applicable, that can be sold without exceeding the Maximum Number of Shares; and
(D) to the extent that the Maximum Number of Shares has not been reached under
the foregoing clauses (A), (B) and (C), the shares of Common Stock or other
securities for the account of other persons that the Company is obligated to
Register pursuant to written contractual arrangements with such persons, that
can be sold without exceeding the Maximum Number of Shares.

 



7

 

 

2.2.3  Withdrawal. Any holder of Registrable Securities may elect to withdraw
such holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement. The Company (whether
on its own determination or as the result of a withdrawal by persons making a
demand pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of the Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 3.3.

 

2.2.4  Unlimited Piggy-Back Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof.

 

2.3  Registrations on Form S-3. The holders of Registrable Securities may at any
time and from time to time, request in writing that the Company Register the
resale of any or all of such Registrable Securities on Form S-3 or any similar
short-form registration which may be available at such time (“Form S-3”);
provided, however, that the Company shall not be obligated to effect such
request through an underwritten offering. Upon receipt of such written request,
the Company will promptly give written notice of the proposed Registration to
all other holders of Registrable Securities, and each holder of Registrable
Securities who thereafter wishes to include all or a portion of such holder’s
Registrable Securities in such Registration shall so notify the Company, in
writing, within ten (10) days after the receipt by the holder of the notice from
the Company, and, as soon as practicable thereafter but not more than twelve
(12) days after the Company’s initial receipt of such written request for a
Registration, effect the Registration of all or such portion of such holder’s or
holders’ Registrable Securities as are specified in such request, together with
all or such portion of the Registrable Securities or other securities of the
Company, if any, of any other holder or holders joining in such request;
provided, however, that the Company shall not be obligated to effect any such
Registration pursuant to this Section 2.3 if: (i) Form S-3 is not available for
such offering; or (ii) the holders of the Registrable Securities, together with
the holders of any other securities of the Company entitled to inclusion in such
Registration, propose to sell Registrable Securities and such other securities
(if any) at any aggregate price to the public of less than $500,000.
Registrations effected pursuant to this Section 2.3 shall not be counted as
Demand Registrations effected pursuant to Section 2.1.

 



8

 

 

3.REGISTRATION PROCEDURES.

 

3.1  Filings; Information. Whenever the Company is required to effect the
Registration of any Registrable Securities pursuant to Section 2, the Company
shall use its best efforts to effect the Registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

 

3.1.1  Filing Registration Statement. The Company shall, as expeditiously as
possible and in any event within sixty (60) days after receipt of a request for
a Demand Registration pursuant to Section 2.1, prepare and file with the
Commission a Registration Statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of all Registrable Securities to be Registered
thereunder in accordance with the intended method(s) of distribution thereof,
and shall use its best efforts to cause such Registration Statement to become
and remain effective for the period required by Section 3.1.3; provided,
however, that the Company shall have the right to defer any Demand Registration
for up to thirty (30) days, and any Piggy-Back Registration for such period as
may be applicable to deferment of any Demand Registration to which such
Piggy-Back Registration relates, in each case if the Company shall furnish to
the holders a certificate signed by the Chairman of the Board of Directors or
President of the Company stating that Adverse Disclosure would be required to be
set forth in such Registration Statement; provided further, however, that the
Company shall not have the right to exercise the right set forth in the
immediately preceding proviso more than once in any 365-day period in respect of
a Demand Registration hereunder.

 

3.1.2  Copies. The Company shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such Registration, and such
holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as the holders of Registrable
Securities included in such Registration or legal counsel for any such holders
may request in order to facilitate the disposition of the Registrable Securities
owned by such holders.

 

3.1.3  Amendments and Supplements. The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement (which period shall not exceed the sum of one
hundred eighty (180) days plus any period during which any such disposition is
interfered with by any stop order or injunction of the Commission or any
governmental agency or court) or such securities have been withdrawn.

 



9

 

 

3.1.4  Notification. After the filing of a Registration Statement, the Company
shall promptly, and in no event more than two (2) business days after such
filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within two (2)
business days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such Registration Statement or any prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the holders of Registrable Securities included in such Registration
Statement any such supplement or amendment; except that before filing with the
Commission a Registration Statement or prospectus or any amendment or supplement
thereto, including documents incorporated by reference, the Company shall
furnish to the holders of Registrable Securities included in such Registration
Statement and to the legal counsel for any such holders, copies of all such
documents proposed to be filed sufficiently in advance of filing to provide such
holders and legal counsel with a reasonable opportunity to review such documents
and comment thereon, and the Company shall not file any Registration Statement
or prospectus or amendment or supplement thereto, including documents
incorporated by reference, to which such holders or their legal counsel shall
reasonably object.

 

3.1.5 Securities Laws Compliance. The Company shall use its best efforts to (i)
register or qualify the Registrable Securities covered by the Registration
Statement under such securities or “blue sky” laws of such jurisdictions in the
United States as the holders of Registrable Securities included in such
Registration Statement (in light of their intended plan of distribution) may
request and (ii) take such action necessary to cause such Registrable Securities
covered by the Registration Statement to be Registered with or approved by such
other governmental authorities or securities exchanges, including the Nasdaq
Capital Market, as may be necessary by virtue of the business and operations of
the Company and do any and all other acts and things that may be necessary or
advisable to enable the holders of Registrable Securities included in such
Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph or subject
itself to taxation in any such jurisdiction.

 

3.1.6  Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such Registration Statement. No holder of
Registrable Securities included in such Registration Statement shall be required
to make any representations or warranties in the underwriting agreement except
as reasonably requested by the Underwriters and, if applicable, with respect to
such holder’s organization, good standing, authority, title to Registrable
Securities, lack of conflict of such sale with such holder’s material agreements
and organizational documents, and with respect to written information relating
to such holder that such holder has furnished in writing expressly for inclusion
in such Registration Statement.

 



10

 

 

3.1.7  Cooperation. The principal executive officer of the Company, the
principal financial officer of the Company, the principal accounting officer of
the Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

 

3.1.8  Records. The Company shall make available for inspection by the holders
of Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other professional retained by any
holder of Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, as shall be necessary to enable them to exercise
their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information requested by any of them in connection
with such Registration Statement.

 

3.1.9  Opinions and Comfort Letters. The Company shall furnish to each holder of
Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each holder of Registrable Securities included in such Registration
Statement, at any time that such holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the Registration Statement
containing such prospectus has been declared effective and that no stop order is
in effect.

 

3.1.10  Earnings Statement. The Company shall comply with all applicable rules
and regulations of the Commission and the Securities Act, and make available to
its stockholders, as soon as reasonably practicable, an earnings statement
covering a period of twelve (12) months, beginning within three (3) months after
the effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.

 

3.1.11  Listing. The Company shall use its best efforts to cause all Registrable
Securities included in any Registration to be listed on such exchanges or
otherwise designated for trading in the same manner as similar securities issued
by the Company are then listed or designated or, if no such similar securities
are then listed or designated, in a manner satisfactory to the holders of a
majority of the Registrable Securities included in such Registration.

 

3.1.12  Transfer Agent. The Company shall provide a transfer agent or warrant
agent, as applicable, and registrar for all such Registrable Securities no later
than the effective date of the Registration Statement.

 



11

 

 

3.1.13  Misstatements. The Company shall notify the holders at any time when a
prospectus relating to such Registration Statement is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or an omission to state a material fact
required to be stated in a Registration Statement or prospectus, or necessary to
make the statements therein in the light of the circumstances under which they
were made not misleading (a “Misstatement”), and then to correct such
Misstatement.

 

3.2  Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in Section
3.1.4(iv), or, in the case of a resale Registration on Form S-3 pursuant to
Section 2.3 hereof, upon any suspension by the Company, pursuant to a written
insider trading compliance program adopted by the Company’s Board of Directors,
of the ability of all “insiders” covered by such program to transact in the
Company’s securities because of the existence of material non-public
information, each holder of Registrable Securities included in any Registration
shall immediately discontinue disposition of such Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such holder receives the supplemented or amended prospectus contemplated
by Section 3.1.4(iv) or the restriction on the ability of “insiders” to transact
in the Company’s securities is removed, as applicable, and, if so directed by
the Company, each such holder will deliver to the Company all copies, other than
permanent file copies then in such holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.

 

3.3  Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Demand Registration pursuant to Section 2.1, any
Piggy-Back Registration pursuant to Section 2.2, and any Registration on Form
S-3 effected pursuant to Section 2.3, and all expenses incurred in performing or
complying with its other obligations under this Agreement, whether or not the
Registration Statement becomes effective, including, without limitation: (i) all
Registration and filing fees and fees of any securities exchange on which the
Common Stock is then listed; (ii) fees and expenses of compliance with
securities or “blue sky” laws (including fees and disbursements of counsel for
the Underwriters in connection with blue sky qualifications of the Registrable
Securities); (iii) printing, messenger, telephone and delivery expenses; (iv)
the Company’s internal expenses (including, without limitation, all salaries and
expenses of its officers and employees); (v) the fees and expenses incurred in
connection with the listing of the Registrable Securities as required by Section
3.1.11; (vi) Financial Industry Regulatory Authority fees; (vii) fees and
disbursements of counsel for the Company and fees and expenses for independent
certified public accountants retained by the Company (including the expenses or
costs associated with the delivery of any opinions or comfort letters requested
pursuant to Section 3.1.9); (viii) the fees and expenses of any special experts
retained by the Company in connection with such Registration; and (ix) the fees
and expenses of one legal counsel selected by the holders of a
majority-in-interest of the Registrable Securities included in such
Registration; provided that if any such Registrable Securities are held by
MasTec or Stratos, then such counsel shall be reasonably acceptable to MasTec
and/or Stratos, as applicable. The Company shall have no obligation to pay any
underwriting discounts or selling commissions attributable to the Registrable
Securities being sold by the holders thereof, which underwriting discounts or
selling commissions shall be borne by such holders. Additionally, in an
underwritten offering, all selling stockholders and the Company shall bear the
expenses of the underwriter pro rata in proportion to the respective amount of
shares each is selling in such offering.

 



12

 

 

3.4  Information. The holders of Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
Registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws.

 

3.5  Requirements for Participation in Underwritten Offerings. No person may
participate in any underwritten offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

 

3.6  Suspension of Sales; Adverse Disclosure. Upon receipt of written notice
from the Company that a Registration Statement or prospectus contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until it has received copies of a supplemented or amended
prospectus correcting the Misstatement (it being understood that the Company
hereby covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure (as defined below) or would require the inclusion in such
Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to the holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, but in no event more than thirty (30) days, determined
in good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the prospectus relating to any Registration in connection with any sale
or offer to sell Registrable Securities. The Company shall immediately notify
the Holders of the expiration of any period during which it exercised its rights
under this Section 3.6. “Adverse Disclosure” shall mean any public disclosure of
material non-public information, which disclosure, in the good faith judgment of
the principal executive officer or principal financial officer of the Company,
after consultation with counsel to the Company, (i) would be required to be made
in any Registration statement or prospectus in order for the applicable
Registration statement or prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any prospectus and any preliminary prospectus,
in the light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Company has a bona fide business purpose for
not making such information public.

 



13

 

 

3.7  Reporting Obligations. As long as any holder shall own Registrable
Securities, the Company, at all times while it shall be reporting under the
Exchange Act, covenants to file timely (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to Sections 13(a) or 15(d) of the
Exchange Act and to promptly furnish the holders with true and complete copies
of all such filings. The Company further covenants that it shall take such
further action as any holder may reasonably request, all to the extent required
from time to time to enable such holder to sell shares of the Common Stock held
by such holder without Registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act, including providing any legal opinions. Upon the request of any
holder, the Company shall deliver to such holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.

 

4.INDEMNIFICATION AND CONTRIBUTION.

 

4.1  Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Sponsor and each other holder of Registrable Securities, and each
of their respective officers, employees, affiliates, directors, partners,
members, attorneys and agents, and each person, if any, who controls the Sponsor
and each other holder of Registrable Securities (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) (each, an “Investor
Indemnified Party”), from and against any expenses, losses, judgments, claims,
damages or liabilities, whether joint or several, arising out of or based upon
any untrue statement (or allegedly untrue statement) of a material fact
contained in any Registration Statement under which the sale of such Registrable
Securities was Registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained in the Registration Statement,
or any amendment or supplement to such Registration Statement, or arising out of
or based upon any omission (or alleged omission) to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Company of the Securities Act or any rule or
regulation promulgated thereunder applicable to the Company and relating to
action or inaction required of the Company in connection with any such
Registration; and the Company shall promptly reimburse the Investor Indemnified
Party for any legal and any other expenses reasonably incurred by such Investor
Indemnified Party in connection with investigating and defending any such
expense, loss, judgment, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
expense, loss, claim, damage or liability arises out of or is based upon any
untrue statement or allegedly untrue statement or omission or alleged omission
made in such Registration Statement, preliminary prospectus, final prospectus,
or summary prospectus, or any such amendment or supplement, in reliance upon and
in conformity with information furnished to the Company, in writing, by such
selling holder expressly for use therein. The Company also shall indemnify any
Underwriter of the Registrable Securities, their officers, affiliates,
directors, partners, members and agents and each person who controls such
Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.

 



14

 

 

4.2  Indemnification by Holders of Registrable Securities. Each selling holder
of Registrable Securities will, in the event that any Registration is being
effected under the Securities Act pursuant to this Agreement of any Registrable
Securities held by such selling holder, indemnify and hold harmless the Company,
each of its directors and officers and each underwriter (if any), and each other
selling holder and each other person, if any, who controls another selling
holder or such underwriter within the meaning of the Securities Act, against any
losses, claims, judgments, damages or liabilities, whether joint or several,
insofar as such losses, claims, judgments, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or
allegedly untrue statement of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was Registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained in the Registration Statement, or any amendment or
supplement to the Registration Statement, or arise out of or are based upon any
omission or the alleged omission to state a material fact required to be stated
therein or necessary to make the statement therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by such selling holder expressly
for use therein, and shall reimburse the Company, its directors and officers,
and each other selling holder or controlling person for any legal or other
expenses reasonably incurred by any of them in connection with investigation or
defending any such loss, claim, damage, liability or action. Each selling
holder’s indemnification obligations hereunder shall be several and not joint
and shall be limited to the amount of any net proceeds actually received by such
selling holder. Each selling holder of Registrable Securities shall indemnify
any Underwriter of the Registrable Securities, their officers, affiliates,
directors, partners, members and agents and each person who controls such
Underwriter to the same extent as provided in the foregoing with respect to
indemnification of the Company.

 

4.3  Conduct of Indemnification Proceedings. Promptly after receipt by any
person of any notice of any loss, claim, damage or liability or any action in
respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other person for indemnification hereunder, notify such other
person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

 



15

 

 

4.4Contribution.

 

4.4.1  If the indemnification provided for in the foregoing Sections 4.1, 4.2
and 4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such
Indemnified Party or such Indemnifying Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

4.4.2  The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.
The amount paid or payable by an Indemnified Party as a result of any loss,
claim, damage, liability or action referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

4.5  Survival. The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Party or any officer, director or controlling person
of such Indemnified Party and shall survive the transfer of securities.

 

5.UNDERWRITING AND DISTRIBUTION.

 

5.1  Rule 144. The Company covenants that it shall file any reports required to
be filed by it under the Securities Act and the Exchange Act and shall take such
further action as the holders of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holders to sell
Registrable Securities without Registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act, as
such rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.

 



16

 

 

6.MISCELLANEOUS.

 

6.1  Other Registration Rights. The Company represents and warrants that no
person, other than a holder of the Registrable Securities, the representative of
the underwriters of the Company’s initial public offering and as set forth in
the BCA, has any right to require the Company to Register any shares of the
Company’s capital stock for sale or to include shares of the Company’s capital
stock in any Registration filed by the Company for the sale of shares of capital
stock for its own account or for the account of any other person. Further, the
Company represents and warrants that this Agreement supersedes any other
registration rights agreement or agreement with similar terms and conditions
(including the Prior Agreement) and in the event of a conflict between any such
agreement or agreements and this Agreement, the terms of this Agreement shall
prevail.

 

6.2  Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part. This Agreement and the rights, duties and
obligations of the holders of Registrable Securities hereunder may be freely
assigned or delegated by such holder of Registrable Securities in conjunction
with and to the extent of any transfer of Registrable Securities by any such
holder. This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and the permitted assigns of the
Sponsor or holder of Registrable Securities or of any assignee of the Sponsor or
holder of Registrable Securities. This Agreement is not intended to confer any
rights or benefits on any persons that are not party hereto other than as
expressly set forth in Article 4 and this Section 6.2. No assignment by any
party hereto of such party’s rights, duties and obligations hereunder shall be
binding upon or obligate the Company unless and until the Company shall have
received (i) written notice of such assignment and (ii) the written agreement of
the assignee, in a form reasonably satisfactory to the Company, to be bound by
the terms and provisions of this Agreement (which may be accomplished by an
addendum or certificate of joinder to this Agreement).

 

6.3  Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile; provided, that if such service or transmission is not on a
business day or is after normal business hours, then such notice shall be deemed
given on the next business day. Notice otherwise sent as provided herein shall
be deemed given on the next business day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.

 



17

 

 

To the Company:

 

American Virtual Cloud Technologies, Inc.

1720 Peachtree Street

Suite 629

Atlanta, GA 30309

Attn: Chief Executive Officer

 

with a copy to:

 

Greenberg Traurig, LLP

1750 Tysons Boulevard, Suite 1000

McLean, VA 22102

Attn: Jason Simon, Esq.

 

To EarlyBirdCapital, Inc.:

 

EarlyBirdCapital, Inc.

One Huntington Quadrangle, Suite 4C18

Melville, New York 11747

Attn: Eileen Moore

 

with a copy to:

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue, 11th Floor

New York, New York 10174

Attn: David Alan Miller, Esq.

Fax No.: (212) 818-8881

 

To MasTec:

 

MasTec, Inc.

800 S. Douglas Road, 12th Floor Coral Gables, FL 33134

Attn:Chief Financial Officer
General Counsel

 

with a copy to:

 

Holland & Knight LLP

701 Brickell Avenue

Miami, FL 33131

Attn: Ira N. Rosner, Esq.

Email: ira.rosner@hklaw.com

 



18

 

 

To all other Holders (or to such other address as such party shall have
specified most recently by written notice):

 

as set forth on such Holder’s signature page hereto

 

6.4  Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

 

6.5  Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

6.6  Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written, including the Prior Agreement.

 

6.7  Modifications and Amendments. Upon the written consent of the Company and
the holders of at least sixty-six and two-thirds percent (66-2/3%) of the
Registrable Securities (including MasTec or Stratos if it then holds Registrable
Securities) at the time in question, compliance with any of the provisions,
covenants and conditions set forth in this Agreement may be waived, or any of
such provisions, covenants or conditions may be amended or modified; provided,
however, that notwithstanding the foregoing, any amendment hereto or waiver
hereof that adversely affects one holder of Registrable Securities, solely in
its capacity as a holder of the shares of Common Stock of the Company, in a
manner that is materially different from the other holders of Registrable
Securities (in such capacity) shall require the consent of the holder so
affected. No course of dealing between any holders of Registrable Securities or
the Company and any other party hereto or any failure or delay on the part of a
holder of Registrable Securities or the Company in exercising any rights or
remedies under this Agreement shall operate as a waiver of any rights or
remedies of any holder of Registrable Securities or the Company. No single or
partial exercise of any rights or remedies under this Agreement by a party shall
operate as a waiver or preclude the exercise of any other rights or remedies
hereunder or thereunder by such party.

 

6.8  Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

 

6.9  Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

 



19

 

 

6.10  Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Sponsor or any other holder of Registrable Securities may proceed
to protect and enforce its rights by suit in equity or action at law, whether
for specific performance of any term contained in this Agreement or for an
injunction against the breach of any such term or in aid of the exercise of any
power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

 

6.11  Governing Law. This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of- law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.

 

6.12  Waiver of Trial by Jury. Each party hereby irrevocably and unconditionally
waives the right to a trial by jury in any action, suit, counterclaim or other
proceeding (whether based on contract, tort or otherwise) arising out of,
connected with or relating to this Agreement, the transactions contemplated
hereby, or the actions of the Sponsor in the negotiation, administration,
performance or enforcement hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



20

 



 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

  COMPANY:       AMERICAN VIRTUAL CLOUD TECHNOLOGIES, INC.,   a Delaware
corporation       By:       Name: Darrell J. Mays     Title: Chief Executive
Officer       HOLDERS:       MASTEC, INC.,   a Florida corporation       By:    
  Name: Paul DiMarco     Title: Senior Vice President and Treasurer        
EARLYBIRDCAPITAL, INC.   a Delaware corporation       By:       Name: Steven
Levine     Title: Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

 

  HOLDERS:

      PENSARE SPONSOR GROUP, LLC   a Delaware limited liability company      
By:       Name: Darrell J. Mays     Title: Manager       Address:              
    Klaas Baks       Address:                   Suzanne Shank       Address:    
              Dennis Lockhart       Address:                   U. Bertram Ellis,
Jr.       Address:        

 



22 

 

 

 

HOLDERS:

      Karl Krapeck       Address:                   Rayford Wilkins, Jr.      
Address:        

 

23 

 

 

  HOLDERS:           By:       Name:     Title:       Address:                  
Print Name:       Address:        

 

24 

 



 

EXHIBIT D

 

FORM OF

 

WRITTEN CONSENT

 



 

 

 

FORM OF WRITTEN CONSENT OF

THE STOCKHOLDERS

OF

AMERICAN VIRTUAL CLOUD TECHNOLOGIES, INC.

 

The undersigned, being the holders of not less than a majority of the
outstanding shares of (i) Common Stock, par value $0.001 per share (the “Common
Stock”), of American Virtual Cloud Technologies, Inc., a Delaware corporation
(the “Company”), as of April 2, 2020, pursuant to Section 228 of the Delaware
General Corporation Law (the “DGCL”), hereby consent that the resolutions set
forth below shall be deemed to have been adopted to the same extent and to have
the same force and effect as though adopted at a meeting of the stockholders of
the Company duly called and held for the purpose of acting upon proposals to
adopt such resolutions. Capitalized terms used but not defined herein shall have
the respective means set forth in the Purchase Agreement (as defined below).

 

1.Purchase Agreement and Issuances of Units, Conversion Shares and Warrant
Shares.

 

WHEREAS, the Company desires to consummate the transactions contemplated by that
certain Securities Purchase Agreement, dated on or about the date hereof, by and
among the Company and the Investors named therein, in substantially the form
previously provided to such stockholders (the “Purchase Agreement” which term
shall include the other agreements with the Company contemplated thereby)
pursuant to which the Company shall issue and sell to the Investors Units, which
Units consist of Debentures and Warrants that are convertible or exercisable for
Conversion Shares and Warrant Shares, respectively;

 

WHEREAS, Rule 5635 of the NASDAQ Stock Market requires stockholder approval of
issuances of Conversion Shares and/or Warrant Shares in an amount equal to 20%
or more of the number of outstanding shares of Common Stock prior to the sale of
the Units or if such issuances could constitute a change in control of the
Company, and the Company desires to obtain such stockholder approval to
facilitate the consummation of the issuance of the Units for the purposes set
forth in the Purchase Agreement (the “Stockholder Approval”);

 

WHEREAS, the Company’s board of directors (the “Board”) has approved the
Purchase Agreement and the issuance of the Units, the Conversion Shares and the
Warrant Shares and has recommended that the Company’s Stockholders vote to
approve, for purposes of such Rule 5635, such issuances by means of this written
consent;

 

WHEREAS, the undersigned stockholders of the Company have carefully reviewed the
Purchase Agreement and the Units, taking into account the factors that the
stockholders deem relevant;

 



 

 

 

WHEREAS, the undersigned stockholders have reviewed and considered a variety of
factors related to the Board’s determination that it is in the best interests of
the Company and its stockholders to approve the Purchase Agreement and the
issuance of the Units, the Conversion Shares and the Warrant Shares, including
for purposes of such NASDAQ Rule; and

 

WHEREAS, the undersigned stockholders desire that the Company consummate the
Purchase Agreement and issue the Units, the Conversion Shares and the Warrant
Shares, in all cases upon the terms set forth therein.

 

NOW, THEREFORE, BE IT RESOLVED, that the Purchase Agreement and the issuance of
the Units, Conversion Shares and the Warrant Shares, and the other agreements
and transactions contemplated thereby be, and hereby are, adopted and approved
in all respects, including, without limitation, for purposes of the Stockholder
Approval and the other purposes set forth herein, and the Company is hereby
authorized to take such actions as are necessary to consummate the transactions
contemplated under the Purchase Agreement;

 

RESOLVED FURTHER, that the Purchase Agreement and the Company’s issuance of the
Units, the Conversion Shares and the Warrant Shares, and each of them, is fair
as to the Company; and

 

RESOLVED FURTHER, that each of the authorized officers of the Company (the
“Officers”), be, and hereby is, authorized to perform all actions, including the
execution and delivery of all other agreements, instruments, certificates,
consents and other documents in the name of, and on behalf of, the Company
deemed necessary and/or advisable by the Officers or any of them in connection
with the implementation and/or consummation of the transactions contemplated by
the foregoing resolutions and, for the purpose, intent and implementation of
this resolution and the foregoing resolutions, the taking of any action,
including the execution of any documents by the Officers or any of them shall be
deemed conclusive evidence of the exercise of the authority so conferred by
these resolutions.

 

2.General.

 

RESOLVED, that the proper Officers of this Company be, and each of them hereby
is, authorized and directed in the name of and on behalf of this Company, to
prepare or cause to be prepared and to execute, deliver, verify, acknowledge,
file or record any applications, documents, instruments, certificates,
statements, papers or any amendment or supplement thereto, as in their sole
judgment may be necessary, appropriate or advisable in order to effect the
transactions contemplated in the foregoing resolutions, and to take such further
steps and do all such further acts or things as in their sole judgment may be
necessary, appropriate or advisable to carry out the transactions contemplated
by the foregoing resolution;

 



 

 

 

RESOLVED FURTHER, that all actions previously taken by any Officer or director
of the Company in furtherance of the Support Agreement and the issuance of the
Units and the transactions contemplated thereby and these resolutions are hereby
ratified, affirmed, approved and adopted;

 

RESOLVED FURTHER, that this Written Consent shall serve in lieu of a special
meeting of the stockholders of the Company and the undersigned hereby waive all
requirements as to notice of such meeting.

 

This Written Consent may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same written consent.

 

This Written Consent shall be effective upon its execution by the stockholders
named below and its delivery to the Company, subject solely to any limitations
on such effectiveness imposed by Rule 14c-2(b) under the Exchange Act, and such
limitations shall be automatically inapplicable upon satisfaction of the
requirements of such Rule.

 

IN WITNESS WHEREOF, the undersigned stockholders have executed this Written
Consent as of the date first set forth above.

 

STOCKHOLDERS: Number of Shares/% of O/S

 

By:     Name:   Title:       By:     Name:   Title:  

 



 

 